SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH May, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): This Report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 (Reg. No. 333-177984) filed by LAN Airlines S.A. and Holdco II S.A., and the offer to exchange/prospectus included therein, to the extent not superseded by documents or reports subsequently filed or furnished. (A free translation of the original version in Portuguese) TAM S.A. and TAM S.A. and Subsidiaries Interim Financial Statements as at March 31, 2012 Contents Balance sheet 4 Income statements 7 Statements of comprehensive income 8 Statements of changes in equity 9 Statements of cash flows – indirect method 11 Statements of value added 13 Notes to the interim financial statements 1. General information and Business Developments 15 1.1. Multiplus S.A. (2010) 15 1.2. Pantanal Linhas Aéreas S.A. 16 1.3. TAM Milor 16 1.4 . Association with LAN Airlines S.A. (2011) 17 2. Basis of preparation ands ignificant accounting policies 18 2.1. Accounting pronuncements 19 2.2. Basis of consolidation and investments in subsidiaries 19 2.3. Recognition of revenue for reward tickets issued but not yet flown 19 3. Financial instruments 20 3.1. Financial risk management 20 3.1.1. Market risks 20 3.1.2. Credit risk 28 3.1.3. Liquidity risk 28 3.2. Fair value estimation and fair value hierarchy 31 3.3. Capital management 34 4. Financial instruments by category 35 5. Cash and cash equivalent 38 6. Trade accounts receivable - consolidated 38 7. Taxes recoverable 40 8. Related parties 40 9. Derivative financial instruments - consolidated 42 10. Investments 43 11. Property, plant and equipment – consolidated 47 12. Financial liabilities 50 12.1. Finance lease obligations 51 12.2. Senior notes 51 12.3. Borrowings 53 12.4. Debentures 54 13. Deferred income – consolidated 56 14. Provisions – consolidated 57 15. Deferred income tax and social contribution 58 16. Capital reserve 65 17. Revenue 65 18. Costs and operating expenses by nature – consolidated 68 19. Employee benefits – consolidated 70 19.1. Share-based payment 70 20. Net finance result 74 21. Earnings per share – consolidated 74 22. Notes of Cash Flow 75 23. Commitments and contingencies 79 24. Segment reporting 80 25. Events occurring after the interim financial statements 83 TAM S.A. and TAM S.A. and Subsidiaries Balance Sheet – Parent Company (In thousands of Reais) Note March 31, December 31, (Unaudited) Assets Current Cash and cash equivalents 5 1,101 1,029 Financial assets at fair value through profit and loss 3.2 501,526 330,125 Dividends receivable 8 124,927 172,727 Taxes recoverable 43,035 43,163 Other current assets 74 212 670,663 547,256 Non-current Deferred income tax and social contribution 15 32,842 29,975 Related parties 8 4,425 4,425 Judicial deposits 662 547 Other non-current assets 3 Investments in subsidiaries 10 1,677,878 1,685,616 Property, plant and equipment 118 96 1,715,928 1,720,659 Total assets 2, Liabilities and equity Current Accounts payable 507 492 Financial liabilities 12 169,181 174,650 Salaries and social charges 6,119 3,862 Taxes, charges and contributions 14,817 14,555 Dividends payable 864 864 Other current liabilities 31 27 191,519 194,450 Non-current Provisions 148 120 Related parties 8 20,613 20,528 20,761 20,648 Total liabilities 212,280 215,098 Equity Capital and reserves Share capital 819,892 819,892 Capital reserve 145,816 140,414 Profit reserve 530 530,020 Carrying value adjustment 577,939 562,491 Retained earnings 100 2,174,311 2,052,817 Total liabilities and equity 4 TAM S.A. and TAM S.A. and Subsidiaries Balance Sheet – Consolidated (In thousands of Reais) Note March 31, December 31, (Unaudited) Assets Current Cash and cash equivalents 5 553,574 650,081 Financial assets at fair value through profit and loss 3.2 1,344,028 1,684,932 Accounts receivable 6 2,125,799 1,819,011 Inventories 220,065 212,609 Taxes recoverable 7 257,110 421,008 Income tax and social contribution recoverable 154,313 72,948 Prepaid expenses 119,206 121,978 Deriviative financial instruments 9 49,037 27,222 Other current receivables 84,334 85,397 4,907,466 5,095,186 Non-current assets held for sale 18,221 21,474 Non-current Restricted cash 65,384 93,824 Financial assets – securities issued by banks 3.2 85,110 138,009 Deferred income tax and social contribution 15 38,818 48,517 Deposits in guarantee 61,045 57,014 Prepaid aircraft maintenance 529,079 547,862 Other non-current assets 53,111 46,771 Derivative financial instruments 9 19,867 8,627 Property, plant and equipment 11 9,372,622 9,317,951 Intangible assets 592,918 609,994 10,817,954 10,868,569 Total assets 5 TAM S.A. and TAM S.A. and Subsidiaries Balance Sheet – Consolidated (In thousands of Reais) Note March 31, December 31, (Unaudited) Liabilities and Equity Current Accounts payable 565,961 645,680 Financial liabilities 12 2, 1,998,000 Salaries and social charges 436,570 473,088 Deferred income 13 1,558,077 1,472,055 Taxes, charges and contributions 345,927 367,279 Income tax and social contribution payable 22,670 Interest on own capital and dividends payable 864 18,418 Derivative financial instruments 9 9,515 27,238 Refinanced taxes payable under Fiscal Recovery Program 47,174 46,924 Other current liabilities 182,488 197,444 5,190,997 5,246,126 Non-current Financial liabilities 12 6,838,678 7,166,656 Derivative financial instruments 9 9,494 43,935 Deferred income 13 196,042 207,803 Provisions 14 275,055 271,119 Refinanced taxes payable under Fiscal Recovery Program 431,170 436,394 Taxes, charges and contributions 3,809 Deferred income tax and social contribution 15 108,519 45,206 Other non-current liabilities 476,342 440,061 8,335,300 8,614,983 Total liabilities 13,526,297 13,861,109 Equity Share capital 819,892 819,892 Capital reserve 145,816 140,414 Profit reserve 530 530,020 Carrying value adjustment 577,939 562,491 Retained earnings 10 2,174,311 2,052,817 Non-controlling interest 43,033 71,303 Total equity 2,217,344 2,124,120 Total liabilities and equity 6 TAM S.A. and TAM S.A. and Subsidiaries Statement of Income (Unaudited) Three Month Quarter Ended March 31, (In thousands of Reais) Parent company Consolidated Note Revenue 17 3,228,496 3,042,529 Cost and operating expenses 18 (21,345) (8,635) (3,251,946) (2,932,309) Equity share of results of investments in subsidiaries 113,699 140,156 Operating profit (loss) before movements in fair value of fuel derivatives 92,354 131,523 (23,450) 110,220 Movements in fair value of fuel derivatives 54,276 55,772 Operating profit 92,354 131,523 30,826 165,992 Finance income 20 10,892 6,502 1,183,278 252,418 Finance expense 20 (5,232) (15,695) (1,010,684) (167,864) Derivatives designated as cash flow hedge 3.1.1 (d) 8,504 Profit before income tax and social contribution 98,014 122,330 211,924 250,546 Income tax and social contribution 15 (a) 2,867 6,490 (94,113) (102,464) Profit for the quarter 100,881 128,820 117,811 148,082 Attributable to Equity shareholders of TAM S.A. 100,881 128,820 Non-controlling interest 16,930 19,262 Earnings (loss) per share (common and preferred) – in R$ Basic 21 0.65 0.83 Diluted 21 0.64 0.82 7 TAM S.A. and TAM S.A. and Subsidiaries Statement of Comprehensive Income / (Loss) (Unaudited) Three Month Quarter Ended March 31, (In thousands of Reais) Parent company Consolidated Profit for the quarter 100,881 128,820 117,881 148,082 Other comprehensive income (loss): Currency translation losses on foreign operations, no tax (697) (651) (794) (651) Cash flow hedge Cash flow hedge – Recognition in other comprehensive income 22,030 30,120 Cash flow hedge – Amount recycled into income 2,999 4,101 Income tax and social contribution (8,510) (11,634) 16,519 22,587 Other comprehensive income (loss) 15,822 (651) 21,793 (651) Total of comprehensive income for the quarter 116,703 128,169 139,604 147,431 Attributable to: Equity shareholders of TAM S.A. 116,703 128,169 Non-controlling interest 22,901 19,262 8 TAM S.A. and TAM S.A. and Subsidiaries Statement of Changes in Equity (Unaudited) Three Month Quarter Ended March 31, 2012 and 2011 (In thousands of Reais) Attributable to equity shareholders of TAM Share capital Capital reserve Profit reserve Carrying value adjustment Retained earnings Total Non-controlling interest Total As at January 1, 2011 819,892 120,605 895,592 585,824 2,421,913 205,478 2,627,391 Profit for the quarter 128,820 128,820 19,262 148,082 Other comprehensive income Foreign exchange loss on foreign operations (651) (651) (651) Total comprehensive income (651) 128,820 128,169 19,262 147,431 Transactions with owners Realization of revaluation reserve (359) 359 Stock option plan 4,069 4,069 4,069 Treasury shares 4,434 (1,482) 2,952 2,952 Dividends to non-controlling shareholders of Multiplus S.A. (22,023) (22,023) Total transactions with owners 8,503 (359) (1,123) 7,021 (22,023) (15,002) Other (34) (34) As at March 31, 2011 819,892 129,108 895,592 584,814 127,697 2,557,103 202,683 2,759,786 9 TAM S.A. and TAM S.A. and Subsidiaries Statement of Changes in Equity (Unaudited) Three Month Quarter Ended March 31, 2012 and 2011 (In thousands of Reais) Attributable to equity shareholders of TAM Capital Capital reserve Profit reserve Carrying value adjustment Retained earnings Total Non-controlling interest Total As at January 1, 2012 819,892 140,414 530,020 562,491 2,052,817 71,303 2,124,120 Profit for the quarter 100,881 100,881 16,930 117,811 Other comprehensive income (loss): Foreign exchange loss on foreign operations (697) (697) (97) (794) Cash flow hedge Cash flow hedge – Recognition in other comprehensive 22,030 22,030 8,090 30,120 Cash flow hedge – Amount reclycled into income 2,999 2,999 1,102 4,101 Deferred income tax and social contribution (8,510) (8,510) (3,124) (11,634) 16,519 16,519 6,068 22,587 Total of comprehensive income (loss): 15,822 100,881 116,703 22,901 139,604 Transactions with owners: Realization of deemed cost property, plant and equipment (374) 374 Stock option plan 3,709 3,709 602 4,311 T reasury shares 1,693 (611) 1,082 1,082 Dividends of Multiplus to non-controlling interests (51,773) (51,773) Total of transactions with owners 5,402 (374) (237) 4,791 (51,171) (46,380) As at March 31, 2012 819,892 145,816 530 577,939 100,644 2,174,311 43,033 2,217,344 10 TAM S.A. and TAM S.A. and Subsidiaries Statement of Cash Flows – Indirect Method (Unaudited) Three Month Quarter Ended March 31, (In thousands of Reais) Parent company Note Cash used in operating activities 22 (a) (182,299) (126,292) Interest paid (9,889) (18,276) Net cash used in operating activities 22 (a.1) (192,188) (144,568) Cash flow from investing activities Dividends and interest on own capital received 191,202 59,138 Purchases of property, plant and equipment (24) (41) Net cash generated from investing activities 22 (a.2) 191,178 59,097 Cash flow from financing activities Sale of treasury shares 1,082 2,952 Net cash generated from financing activities 22.(a.3) 1,082 2,952 Net decrease in cash and cash equivalents 72 (82,519) Cash and cash equivalents at the beginning of the period 1,029 113,913 Cash and cash equivalents at the end of the period 1,101 31,394 11 TAM S.A. and TAM S.A. and Subsidiaries Statement of Cash Flows – Indirect Method (Unaudited) Three Month Quarter Ended March 31, (In thousands of Reais) Consolidated Note Cash generated from operating activities 22 (b) 436 81,301 Taxes paid (66,159) (76,090) Interest paid (110,508) (110,216) Net cash generated from (used in) operating activities 22 (b.1) 259 (105,005) Cash flow from investing activities Investment in restricted cash 28,440 56,636 Proceeds from sale of property, plant and equipment 311 795 Purchases of property, plant and equipment (47,843) (21,901) Purchases of intangible assets (10,704) (25,837) Deposits in guarantee Reimbursements 3,344 3,813 Deposits made (8,578) (2,909) Pre delivery payment Reimbursements 12,570 16,335 Payments (31,433) (136,265) Net cash used in investing activities 22 (b.2) (53 ) (109,333) Cash flow from financing activities Sale of treasury shares 1,082 2,952 Dividends and interest on own capital paid to non-controlling shareholders of Multiplus (70,218) (22,023) Short and long-term borrowings - payments (13,221) (13,206) Debentures - payments (50,000) Capital element of finance leases (170,111) (201,319) Net cash used in financing activities 22 (b.3) (302,468) (233,596) Net decrease in cash and cash equivalents (96,507) (447,934) Cash and cash equivalents at the beginning of the period 650,081 1,012,220 Cash and cash equivalents at the end of the period 553,574 564,286 Supplementary information on cash flows: Non cash investing and financing activities Acquisition of aircrafts under finance leases 81,519 154,576 Acquisition of other PPE under finance leases 25,660 2,402 Financed pre-delivery payment 48,907 Financing obtained for direct payment to suppliers 24,916 28,713 12 TAM S.A. and TAM S.A. and Subsidiaries Statement of Added Value (Unadited) Three Month Quarter Ended March 31, (In thousands of Reais) Parent company Note Revenue Other revenues 8 Inputs acquired from third parties Costs of services (970) (1,233) Materials, electricity, outsourced services and other (12,309) (2,326) Gross value added (13,279) (3,551) Deductions Depreciation and amortization (2) Net value added produced by the entity (13,281) (3,551) Value added received through transfer Equity share of the results of investees 10 113,699 140,156 Financial income 20 10,892 6,502 Total added value to distribute 111,310 143,107 Distribution of value added 111,310 143,107 Personnel Direct compensation 7,062 4,550 Benefits 22 2 FGTS- Employee Government Severance Fund 201 113 Taxes, fees and contributions Federal (2,272) (6,151) Municipal 179 78 Remuneration of third party capital Rentals 5 Financial expenses 5,232 15,695 Others Remuneration of own capital Profit for the quarter 100,881 128,820 13 TAM S.A. and TAM S.A. and Subsidiaries Statement of Added Value (Unadited) Three Month Quarter Ended March 31, (In thousands of Reais) Consolidated Note Revenue Sales of services 17 3, 3,170,799 Other revenues 25,441 32,722 Allowance for doubtful accounts (1, 2,600 Inputs acquired from third parties Costs of services (1,501,684) (1,186,591) Materials, electricity, outsourced services and other (566,792) (641,643) Gross value added 1,317,245 1,377,887 Deductions Impairment (1,628) (5,228) Depreciation and amortization 28 (195,208) (169,949) Net value added produced by the entity 1,120,409 1,202,710 Value added received through transfer Financial income 1,246,058 252,418 Total added value to distribute 2,366,467 1,455,128 Distribution of value added 2,366,467 1,455,128 Personnel Direct compensation 484,816 468,372 Benefits 55,442 50,173 FGTS- Employee Government Severance Fund 35,372 34,240 Taxes, fees and contributions Federal 517,880 483,300 Estate 8,213 8,074 Municipal 9,825 12,910 Remuneration of third party capital Rentals 126,424 102,825 Financial expenses 1,010,684 147,152 Remuneration of own capital Profit for the quarter 100,881 128,820 Non-controlling interest 16,930 19,262 14 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 1. General information and business developments TAM S.A ("TAM" or the "Company" and subsidiaries) was incorporated on May 12, 1997, to invest in companies which carry out air transportation activities. The Company wholly owns TAM Linhas Aéreas S.A. (TLA), a company that operates in the transportation of passengers and cargo in Brazil and on international routes and also owns 94.98% of Transportes Aéreos del Mercosur S.A. (TAM Airlines), an airline headquartered in Assunción, Paraguay, which operates in Paraguay, Argentina, Brazil, Chile, Uruguay and Bolivia. TAM is incorporated and domiciled in Brazil and its registered office is at Av. Jurandir, 856, Lote 4, 1st floor, São Paulo, SP. The company is controlled by TAM - Empreendimentos e Participações S.A. (incorporated in Brazil), which is owned by the Amaro family, and which owns 85.36% of the Company's common shares and 25.09% of the Company's preferred shares. The remaining shares are widely held. On July 15, 2005, the Company concluded a public offering of shares on the São Paulo Stock Exchange – BOVESPA. On March 10, 2006 the Company made an additional public offering – this time on the BM&F – Bolsa de Valores, Mercadorias e Futuros (BM&F Bovespa) and on the New York Stock Exchange – NYSE (in the form of American Depositary Shares – ADS), which was concluded on April 6, 2006. The Company, through its subsidiary TLA, controls the companies TAM Capital Inc, (TAM Capital), TAM Capital Inc, 2 (TAM Capital 2), TAM Financial Services 1 Limited (TAM Financial 1) and TAM Financial Services 2 Limited (TAM Financial 2), TAM Capital Inc, 3 (TAM Capital 3) and Financial Services 3 Limited all headquartered in the Cayman Islands, whose main activities involve aircraft acquisition and financing and issuance of debt. Debt issued by these wholly-owned companies is wholly and unconditionally guaranteed by TAM. TLA also controls the company Fidelidade Viagens e Turismo Ltda. (TAM Viagens) , whose corporate purpose is to carry out the activities of a travel and tourism agency. On February 1, 2012, the Company established a corporate TAM MRO – Manutenção Aeronáutica S.A. (TAM MRO)for the rendering of maintenance, repairs, fix and restoration of aircraft, own and of third, civil or military, engines, parts, accessories and equipment. The Company is in pre-operational phase. The Company controls TP Franchising Ltda. whose corporate purpose is the development of franchises. These interim financial statements, of TAM and its subsidiaries were approved by the Board of Executive Officers on May 11, 2012. Multiplus S.A. (2010) In the Extraordinary General Meeting (AGE) held on October 28, 2009, the change of the name of Q.X.S.P.E. Empreendimentos e Participações S.A. to Multiplus S.A. (Multiplus) was approved. Multiplus’s main activity is the development and management of customer loyalty programs. A public offering of shares of Multiplus was consummated on February 5, 2010. On February 3, 2010 Multiplus was listed as a public traded company on the BM&FBovespa. On February 5, 2010, upon closing of the Initial Public Offering, Multiplus obtained proceeds in the gross amount of R$692,385, net of issue costs of R$ 35,337 (including the related tax effect of R$12,014) through the issuance of 43,274,000 shares of common stock of Multiplus at the issue price of R$16.00 per share. At the time of the public offering, the transactions and activities of Multiplus were minimal and Multiplus had shareholders equity of less than R$ 1 (one thousand reais). As a result of the public offering TAM had its interest in Multiplus reduced from 100% to 73.17% while maintaining control. The sale of shares in the public offering resulted in an increase in the participation of non-controlling interest of R$179,947 and an increase of equity of TAM of R$ R$ 489,115. On October 10, 2011, as result of capital increase upon exercise of stock options of Multiplus, the interest of TAM in Multiplus was reduced to 73.14% with a corresponding increase in non-controlling interests. 15 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 1.2 Pantanal Linhas Aéreas S.A. Since March 15, 2010, the date on which its purchase was approved by ANAC – the National Agency of Civil Aviation, the Company controls Pantanal Linhas Aéreas S.A. – (Pantanal). Pantanal was at the date of acquisition, under bankruptcy protection. On December 22, 2011, the Board of Directors approved the incorporation of a wholly-owned subsidiary named Corsair Participações S.A. (Corsair). On December 27, 2011, a split-off of Pantanal took place by which the liabilities of Pantanal were transferred to Corsair which are subject to the repayment plan in the bankruptcy proceedings and assets to discharge such obligations Corsair remains under bankruptcy proceedings. On December 29, 2011, Pantanal merged into TLA. The merger did not have any impact on the consolidated financial statements. 1.3 TAM Milor On July 13, 2010, TLA acquired TAM Milor which was the holder of the brand “TAM” and other related brands (TAM Brands) which are used by the Company, TLA and other related companies. On March 1, 2011, the Company legally merged its subsidiary TAM Milor into the Company. The merger did not have any impact on the consolidated financial statements. The payment by TLA in 2010 was negotiated as follows: (a) cash payment of R$ 25,481 at the agreement date, and (b) issuance of a promissory note by TLA to the selling shareholders in the amount of R$ 144,395 (“Promissory Notes”), totaling R$ 169,876. The amount represented by the promissory note was converted into a capital increase in the Company, within the authorized capital limit, totaling the issuance of 5,621,634 new shares. 1.4 Association with LAN Airlines S.A. (2011) On January 18, 2011, the Company published a significant event, informing that TAM and LAN Airlines S.A. had signed two agreements named Implementation Agreement and Exchange Offer Agreement , regulating the final terms and conditions for the association contemplated in the Memorandum of Understanding entered into on August 13, 2010. The agreements define the new structure that will be established to create LATAM Airlines S.A. (“LATAM”), as well as the form of corporate management that will coordinate this new structure. On March 3, 2011 the National Civil Aviation Agency (Agência Nacional de Aviação Civil – ANAC), issued the authorization for the transfer of shares of TAM S.A., the holding company that has direct ownership interest in the capital of companies that provide public air transportation activities (TLA and Pantanal) in order to continue the combination process with LAN Airlines. The operations was approved by ANAC, Brazilian authority, and Tribunal de Defensa de la Libre Competencia (TDLC), Chile authority, on March 3, 2011 and September 21, 2011, respectively. On December 14, 2011, the Conselho Administrativo de Defesa Econômica (Administrative Council for Economy Defense – CADE), a Brazilian competition regulator, approved the merger between TAM and LAN Airlines SA. This was the last remaining approval by a competition regulator. CADE gave its approval imposing two conditions: that LATAM resigns to one of the airline alliances currently integrated by TAM (Star Alliance) and LAN (Oneworld), and that TAM must grant two pairs of slots on the Sao Paulo/Guarulhos – Santiago route. The airlines have been assessing these measures, as well as the conditions imposed by the Tribunal de Defensa de la Libre Competencia (TDLC). On December 21,2011, the stockholders of LANapproved the merger with TAM (by a majority of over 99.99% of the shares voted), the change to the company’s corporate name from LAN Airlines S.A. to LATAM Airlines Group S.A. and other necessary transactions contemplated in the agreements between the parties. 16 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Consummation of the transaction will result in LATAM Airlines Group S.A. becoming the holding company of the combined companies. The transaction is proposed to be consummated through: a. a offer by Holdco II S.A. to the non-controlling shareholders of TAM to exchange its common and preferred shares or ADRs by shares of a Holdco II S.A. (“Holdco II”) , a Chilean company, b. the contribution by the controlling-shareholders of TAM of the common and preferred shares they hold to other Chilean holding companies (Holdco I S.A. or “Holdco I” and Sister Holdco S.A. or “Sister Holdco”) c. after Holdco II accepts to exchange common and preferred shares of TAM from non-controlling shareholders and before the exchange is settled Holdco II and Sister Holdco will merge into LAN Airlines S.A., and d. ultimately as result of the proposed transactions: i. LAN will own all the preferred shares of TAM that were acquired as result of the exchange offer or were contributed by the controlling-shareholders, ii. f TAM l own 80% of the voting shares of Holdco I Holdco I and the controlling shareholders of TAM will own 80% of the voting h Holdco I will own all the common shares that were acquired as result of the exchange or were contributed by the controlling shareholders, and in turn LAN will own 20% of the voting shares and 100% of the non-voting shares of Holdco I and the controlling shareholders of TAM will own 80% of the voting shares of Holdco I, and iii. TA TAM shareholders will have received upon the exchange offer 0.90 shares of LAN Airlines S.A. for each share (common or preferred) or ADS of TAM previously held TAM TAM . The exchange offer described above is subject to several conditions including: (a) non-controlling shareholders representing more than 66.66% of the non-controlling shareholders of TAM accepting the offer, (b) the quantity of shares of TAM tendered for exchange in the exchange offer by non-controlling shareholders plus the quantity of shares of TAM held by the controlling shareholders representing more than 95% of all shares outstanding of TAM allowing TAM to compulsorily redeem all shares not tendered in the exchange offer. If the transaction is consummated TAM intends to have its shares delisted from BM&FBovespa and NYSE. The Company currently expects the transaction to be closed during the second quarter of 2012. 2. Basis of preparation and significant accounting policies These interim financial statements have been prepared in accordance with CPC 21 / IAS 34 “Interim Finanical Reporting” and regulations issued by the Brazilian Securities Commission (CVM). Accounting practices adopted in Brazil comprise those included in the Brazilian Corporate Law and the Pronouncements, Guidance and Interpretations issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities Commission (CVM). The interim financial statements should be read in conjunction with the annual financial reporting statements for the year ended December 31, 2011, prepared in accordance with accounting practices adopted in Brazil. The principal accounting policies applied in the preparation of these interim financial statements are consistent with those of the annual financial statements for the year ended December 31, 2011 and have been applied consistently in all periods presented. The notes below are not presented in these accounts because there has been no significant change in the period ended March 31, 2012 compared to the year ended December 31, 2011. In the annual financial statements of December 31, 2011 these notes are located as follows: 17 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Note Significant accounting policies 2.3 to 2.30 Basis of consolidation and investments in subsidiaries 2.2 (a) Consolidated financial statements (i) and (ii) Critical accounting estimates and judgements 3 Inventories 8 Other receivables 11 Non-current assets held for sale 13 Deposits in guarantee 15 Prepaid aircraft maintenance 16 Intangible assets 19 Refinanced taxes payable under Fiscal Recovery Program (REFIS) 22 Other liabilities 23 Deferred income tax and social contribution Transitional Tax Regime - RTT 25 (b) Share capital 26 Capital reserve Share premium 27 (a) Stock option 27 (c) Retained profits 28 Carrying value adjustments 29 Commitments and contingencies Commitments for future aircraft leases 36 (b) Insurance 36 (c) Contingent assets 36 (e) ICMS (i) Indemnification for losses on regulated fares (ii) The Company’s financial statements comprise: (a) Consolidated interim financial statements The consolidated interim financial statements were prepared under the historical cost model. (b) Individual interim financial statements The individual interim financial statements are presented in conjunction with the consolidated financial statement. The individual parent company interim financial statements present investments in subsidiaries accounted for under the equity method. The same adjustments are made both in the financial statements and consolidated financial statements to achieve the same result and net profit attributable to equity holders of the parent. Accordingly, these individual financial statements are not considered as being in conformity with IFRSs, which require that these investments be accounted for at their fair value or cost in the separate financial statements of the parent company. 18 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 2.1. Accounting pronouncements No new pronouncements affecting the interim financial statements of the period have been issued . Basis of consolidation and investments in subsidiaries (i) Companies included in the consolidated financial statements Ownership and voting power % Reporting date Ownership March 31, December 31, TLA 03.31.2012 Direct 100.00 100.00 TAM Viagens (i) 03.31.2012 Indirect 99.99 99.99 TAM Capital (i) 03.31.2012 Indirect 100.00 100.00 TAM Capital 2 (i) 03.31.2012 Indirect 100.00 100.00 TAM Capital 3 (i) 03.31.2012 Indirect 100.00 100.00 TAM Financial 1 (i) 03.31.2012 Indirect 100.00 100.00 TAM Financial 2 (i) 03.31.2012 Indirect 100.00 100.00 TAM Financial 3 (i) 03.31.2012 Indirect 100.00 100.00 Fundo Spitfire II (Fund for investment restricted to TAM and its subsidiaries) (ii) 03.31.2012 Indirect 100.00 100.00 TP Franchising 03.31.2012 Direct 100.00 100.00 TAM Airlines 02.29.2012 Direct 94.98 94.98 Multiplus 03.31.2012 Direct 73.14 73.14 Corsair (iii) 03.31.2012 Direct 100.00 100.00 TAM MRO (iv) 03.31.2012 Direct 100.00 (i) TAM's investments are held indirectly through TLA. (ii) TAM's investment are held 21% directly, 30% through TLA and 49% through Multiplus, respectively. (iii) Incorporated in December 2011 through a spin-off of Pantanal. (iv) Incorporated in February 2012, in pre-operational phase. 2.3 Recognition of revenue for reward tickets issued but not yet flown The Company through its subsidiary Multiplus, offers the possibility to participants in the Multiplus loyalty program to exchange air tickets in exchange for points which are accumulated through the Multiplus loyalty program. Participants in the Multiplus program accumulate points in different ways and can exchange their points for various prizes, including airline tickets. A significant portion of points redeemed by participants of the Multiplus loyalty program is exchanged for airline tickets all of which are buy by Multiplus from TLA. The obligation of TLA to provide services to holders of reward tickets (tickets purchased by Multiplus from TLA and granted to participants of Multiplus loyalty program) ceases only when the air transportation services are provided. Interpretation to CPC 30/IAS 18 – Revenue identified as “Loyalty programs” considers that fair value of the consideration received or receivable with respect to a transaction is allocated between the award credits (points) and the other components of the sale and revenue allocated to the award credits is recognized as revenue in the income statement only once award credits are redeemed and the Companyfulfills its obligations to supply the awards. Considering that on a consolidated basis the award represented by reward tickets consists of transportation services revenue allocated to award tickets should be recognized as revenue once TLA provides the transportation. Award credits for which a reward ticket has been issued but not yet flown should not have its revenue recognized in the statement of income. 19 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) In all periods through December 31, 2011, the Company had not recognized liabilities as “Deferred revenue” for reward tickets issued but not yet flown and recognized revenue allocated to such tickets upon the exchange of points for reward tickets. Management has concluded that the misstatement was not material to all prior period financial statements and that the correction of this errors as an out-of-period adjustment is also not expected to be material for the year ending December 31, 2012. For that reason the effect of correcting this error is being recorded in the three months ended March 31, 2012. The cumulative effect of the adjustment recognized in the three months ended March 31, 2012 is a reduction of revenue of R$ 98,618 and the corresponding deferred tax effect of R$ 33,530 resulting in a net effect in net income of R$ 65,088. As from January 1, 2012 upon exchange of points for reward tickets the Company recognizes the amount allocated to the award as “Deferred revenue” and revenue is recognized in the income statement when the holder of the ticket is transported. 3. Financial instruments 3.1 Financial risk management TAM's subsidiary activities expose it to a variety of financial risks: market risk (including currency risk, interest rate risk and price risk), credit risk and liquidity risk. The Company has a formal Risk Management Policy that defines the rules to be followed and authorizes the Treasury Department to enter into derivative transactions in order to reduce the impact that possible fluctuations in fuel prices and foreign exchange and interest rates may have on its cash flows. The management of risk is monitored by the Risk Committee that is, responsible for, among other matters: Deciding any increase in the percentage level of protection based on strategic issues and monitoring the comparison between the market actual and budgeted scenarios ; Managing and monitoring the risk exposure ; Monitoring compliance with the risk policy ; Deciding on the level of exposure to market risks ; Establishing financial limits for all the institutions authorized in to enter to derivative transactions; and Monitoring the performance of derivative transactions . Derivatives are contracted in line with TAM's policies, considering liquidity, impact on cash flow and cost/benefit analysis of each position taken. The control over the use of derivatives includes verifying whether the rates in the derivative contracts are compatible with market rates. The Company does not enter into transactions involving financial instruments, including derivative instruments, for speculative purposes. 3.1.1 Market risks The Company is exposed to market risks arising from its normal business activities. These market risks principally relate to changes in interest rates, exchange rates or aviation kerosene (QAV) and such variations can negatively affect its cash flows and future expenses. Market risk is the risk of a possible loss derived from changes in the prices of market prices (exchange rates, interest rates, prices of commodities, or others) that may affect the Company’s cash flow or results. The Company entered into derivative contracts with the purpose of reducing the risks derived from variations in these factors. Policies and procedures have been implemented to evaluate these risks and to monitor the transactions with derivatives. The policies establish minimum and maximum levels of protection, and require that counterparties have investment grade credit rating as condition for entering into the transactions. 20 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (a) Risks relating to change in the price of jet fuel One of the most important financial risks of airlines is the volatility of fuel prices. The QAV price is linked to the variation of the oil price in the international market. The Company has entered into derivative transactions in order to economically hedge itself against this risk. TAM's Risk Committee has established policies for achieving this. The policy establishes to carry out derivative transactions covering a maximum level of 60% of the fuel consumption projected for the following 24 months and a minimum level of 20% of the consumption projected for the first 12 months and for 10% for the subsequent twelve months. Swaps, options, or a combination of these instruments, using market prices for crude oil, heating oil or jet fuel as a the underlying, may be used to achieve TAM’s aims. TAM protects itself against the volatility in the kerosene price using derivatives based mainly on crude oil (West Texas Intermediate or "WTI"). The choice of this underlying item was based on studies that indicate that the hedge of QAV based on WTI is, historically, highly effective, in addition to the high liquidity of the financial instruments referenced in WTI. At March 31, 2012 all contracted derivatives financial instruments are over the counter. The Company enters into derivative transactions only with counterparties classified by the main risk rating agencies ( Standard & Poors, Fitch and Moody’s ) as at a minimum investment grade. As the consumed volume of kerosene is not fully financial instruments derivatives by means of derivatives, increases in the price of kerosene are not fully offset by adjustments of derivatives. In the same way, decreases in the price of kerosene will have positive impact for the Company, considering that they will not be fully offset by changes in fair value of the derivatives. The aviation fuel consumed in the periods ended at March 31, 2012 and 2011 accounted for % and 36.1 %, respectively, of the cost of services provided by the Company (Note 18). (a.1) Outstanding jet fuel derivatives : (i) TAM Linhas Aéreas The following table presents the percentages of anticipated consumption covered for the next 12 months after each date and the average strike price for the transactions outstanding as of each of those dates: March 31, December 31, % of coverage anticipated for the next 12 months 25% 28% Average strike price for outstanding derivatives US$96/bbl US$ 94/bbl Market price of WTI in the period US$103/bbl US$ 98/bbl The following table presents both the notional amount and fair value of outstanding jet fuel derivatives as of each date broken down by maturity: 21 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Total As a t March 31, 2012 Notional amount – thousands of barrels (bbl) 3,715 2,250 150 6,115 Fair value, net – R$ thousand 36,733 18,141 3,649 58,523 As a t December 31, 2011 Notional amount – thousands of barrels (bbl) 5,660 2,425 325 8,410 Fair value, net – R$ thousand 18,076 (7,803) 826 11,099 (b) Exchange rate risk (b.1) TAM Linhas Aéreas A significant portion of the operating costs and expenses, such as aircraft and engine maintenance services, aircraft lease payments and aircraft insurance, are denominated in U.S. dollars. Also the Company has a significant exposure to foreign currency (mainly the U.S. dollar) from its foreign currency denominated liabilities less its foreign currency denominated assets. The amount of the exposure to foreign currency at March 31, 2012 and December 31, 2011 of assets and liabilities is presented in the corresponding explanatory notes. The Company may enter into derivative contracts to protect against a possible appreciation or depreciation of the Real against the U.S. dollar. No derivatives have been entered into other than the one described below. The notional amount and fair value of the foreign currency derivatives outstanding are presented below by year of maturity: As at March 31, 2012 Notional amount – US$ 31,000 Fair value – R$ As at December 31, 2011 Notional amount – US$ 31,000 Fair value – R$ (68) In view of the restructuring of derivatives made in the first quarter of 2009 and in the second quarter of 2010, one of the counterparties required a deposit denominated in dollars as collateral guarantee. As deposits in foreign currency are not permitted in Brazil, a foreign exchange collar was entered into with the amount of the deposit as notional and also provided as collateral. The collar transaction described above is the only foreign currency derivative outstanding at March 31, 2012 and December 31, 2011. (b.2) Multiplus The exchange rate risk consists of the risk of changes in the R$/US$ exchange rate that affects the selling price of points as part of the contracts have the price of the points denominated in US$. These fluctuations may impact the cash flows and the sale price of points when measured in Reais. Market risk in the case of Multiplus is the possibility of a future cash flow lower than projected due to a possible fall in the exchange rate R$/US$ . 22 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) The following table presents both the notional amount and fair value of outstanding derivatives as of each date broken down by maturity. The maturity date of the derivatives is also the date on which the highly probable sale of points is expected to be billed. The highly probable sales of points are expected to be recognized in income after billed and management expects that they will be recognized in income on average in up to six months after billed: Total At March 31, 2012 Notional amount – US$ 228,000 283,000 8,000 519,000 Fair value – R$ (1,357) (6,606) (665) (8,628) Total At December 31, 2011 Notional amount – US$ 303,000 265,000 2,000 570,000 Fair value – R$ (20,125) (25,722) (508) (46,355) (c) Distribution of fair value by counterparty credit rating The distribution of fair value by counterparty credit rating and by type of risk being protected at March 31, 2012 and December 31, 2011 is presented below: 23 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (i) Effects of derivatives on the balance sheet March 31, December 31, Counterparties with external credit rating Standard&Poor’s, Moody´s or Fitch) Trading place TLA Multiplus Total TLA Multiplus Total AAA* Over the counter 4,705 (5,760) (1,055) 2,623 (24,956) (22,333) AA+, AA or AA-* Over the counter 46,362 (2,868) 43,494 2,979 (21,399) (18,420) A+, A or A-* Over the counter 7,456 7,456 5,429 5,429 58,523 (8,628) 49,895 11,031 (46,355) (35,324) Fuel derivative in an asset position – WTI 58,523 58,523 33,307 33,307 Fuel derivative in a liability position – WTI (22,208) (22,208) Fuel derivative net - WTI 58,523 58,523 11,099 11,099 Foreign exchange derivatives in an asset position 10,381 10,381 2,542 2,542 Foreign exchange derivatives in a liability position (19,009) (19,009) (68) (48,897) (48,965) Foreign exchange derivatives net (8,628) (8,628) (68) (46,355) (46,423) 58,523 (8,628) 49,895 11,031 (46,355) (35,324) Amounts outstanding in equity Cash flow hedge – Recognition in other comprehensive income (23,393) (23,393) (53,515) (53,515) Cash flow hedge – Amount recycled into income 5,780 5,780 1,680 1,680 Deferred income tax and social contribution effective 5,989 5,989 17,624 17,624 (11,624) (11,624) (34,211) (34,211) (*) The ratings can be expressed either in the global and local scale . Each agency has a slightly different way to present a rating. The table above unifies the presentations in what what we believe is the most well known international rating scale. 24 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) The Company monitors the concentration of financial instruments on a single counterparty. Internal policies require reporting of excessive concentrations to the Risk Committee. At March 31, 2012 there were counterparties that exceeded the limits established; however the Company believes this concentration of risk is acceptable. (d) Effect of derivatives in the statement of operations Gains and losses resulting from changes in fair value are segregated between intrinsic value and time value. The intrinsic value corresponds to the effective portion of the cash flow hedge and has its initial recording in shareholder’s equity and is released to income at the same time that the hedged transaction is recorded in income in the same time that the transaction became a protected place and considering the speed of redeemed points of object of hedge. The time value corresponds to the ineffective portion of the cash flow hedge and it is recorded in a specific account in the Company’s financial results (Note 20). (e) Interest rate risk TAM’s earnings are affected by changes in interest rates due to the impact these changes have on interest expense from variable-rate debt instruments, variable-rate lease contracts, and on interest income generated from its cash and short-term investment balances. To minimize possible impacts from interest rate fluctuations, TAM has adopted a policy of diversification, alternating between contracting fixed and variable rates (such as the London Interbank Offered Rate “LIBOR” and CDI - Certificate of Deposit Intermediate. The Company does not have financial instruments to hedge its cash flows against fluctuations in interest rates. (f) Sensitivity analysis Presented below is a sensitivity analysis of the financial instruments that demonstrates the impact of changes in financial instruments on income and equity of the Company by considering: Increase and decrease of 10% in fuel prices, keeping constant all the other variables; Increase and decrease of 10% in R$/US$ exchange rate, with all other variables remaining steady; and Increase and decrease of one percentage point in interest rates keeping constant all the other variables. TAM Linhas Aéreas Fuel price : A hypothetical 10% increase/decrease in the price of WTI would lead to an increase/decrease of approximately US$ 22,538 / US$ 34,853 (equivalent to R$ 41,067 / R$ 63,605 at March 31, 2012) in the fair value of WTI derivatives. This increase/ decrease would directly affect the Company’s net income. In terms of cash flows, however, these changes in WTI price would be more than offset by a decrease/increase in the Company’s kerosene-type jet fuel costs. The cash payments for settling the derivatives are due at their respective maturities, distributed from 2012 through 2014. 25 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Exchange rate – U.S. Dollar: If there was a 10% depreciation/appreciation of the Brazilian Real against the U.S. dollar and all other variables remained constant, the financial result would have been affected by approximately R$738 million / R$ 736 million, mainly as a result of foreign exchange gains/losses on the translation of U.S. dollar denominated trade receivables and U.S. dollar denominated financial assets at fair value through profit or loss, and foreign exchange losses/gains on the translation of U.S. dollar-denominated borrowings and finance leases. Interest rate – LIBOR and CDI: A hypothetical 100 basis point increase in foreign market (LIBOR) interest rates in the period ended March 31, 2012 would increase its aircraft rental and interest expense over a one year period by approximately US$21,647 (equivalent to R$ 39,442). If there was a hypothetical 100 basis point increase/ decrease in domestic market (CDI) interest rates in the period ended March 31, 2012 this would increase/decrease loan and financing interest expenses over a one year period by approximately R$ 5,516. Multiplus Exchange rate – U.S. Dollar (Derivatives): If there was a 10% depreciation / appreciation of the Brazilian Real against the U.S. dollar and all other variables remained constant, the financial result would have been approximately R$ 11,291/R$ 3,379, mainly as a result of the effect of the foreign exchange gain or losses on the time value of the derivaties which is recognized immediately in income. In addition to the sensitivity analysis above, the Company shall provide a sensitivity analysis of financial instruments, describing the risks that may cause material damage, directly or indirectly by considering the following elements, as determined by CVM Instruction n o 475/08: · The probable scenario is defined as the one expected by the Company’s management and referenced to an independent external source; · The possible adverse scenario considers a deterioration of 25% in the major variable that determines the fair value of the financial instrument; and · The remote adverse scenario considers a deterioration of 50% in the major variable that determines the fair value of the financial instrument. TAM Linhas Aéreas Fuel price Derivative transactions referenced to crude oil (WTI) in own portfolio is intended to protect fuel consumption. The behavior of WTI prices is highly correlated to QAV prices. None of the derivative instruments used by the subsidiary TLA is leveraged, and as the fuel consumption volume is not fully hedged by derivatives, increases and/or decreases in fuel prices will not be fully offset by adjustments of derivatives. As a result, the effect of these transactions on TLA cash generation will be compared to the decreased QAV cost against that level (US$ 103.02/bbl will be adopted as reference). The projections of QAV prices were built based on the results of a simple linear regression. 26 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) The net effects of savings in fuel expenses, as opposed to hedge disbursements for 2012, for each of the scenarios, are shown below: Instrument/transaction Risk Scenario I Scenario II Scenario III (most probable) (25% fall) (50% fall) Average price per barrel High price QVA US$ /bbl US$ /bbl US$ /bbl WTI financial instruments derivative and consumption QVA – Net gain R$ R$ R$ Exchange rate Our methodology for the sensitivity analysis of liabilities denominated in foreign currencies includes the probable scenario based on the exchange rate of R$ /US$ at March 31, 2012. Considering the projected cash flows for the second quarter 2012 , we verified an increase in cash flow arising from the variation of 25% and 50% over the current rate, as shown below: 25% R$ /US$ -25% R$ /US$ 50% R$ /US$ -50% R$ /US$ Lease agreement (106,665) 106,665 (213,330) 213,330 FINIMP (51,718) 51,718 (103,437) 103,437 Loans in foreign currency (10,220) 10,220 (20,441) 20,441 Bonds (14,577) 14,577 (29,154) 29,154 Pre-delivery payment (5,559) 5,559 (11,119) 11,119 Hedge - (10,336) 2,423 (24,457) Total (188.739) 178,403 (375,058) 353,024 Interest rate For the interest scenario in the foreign market LIBOR (USDLIBOR 3 months), based on the closing rate at March 31, 2012 of 0.46815% per year. We projected for second quarter 2012, the impact on the cash flow arising from the variation of 25% and 50% over the current rate, as shown below: 25% 0.58519 % a.a. -25% 0.35111 % a.a. 50% 0.70223 % a.a. -50% 0.23408 % a.a. Interest expense (R$ mil) (225) 225 (449) 449 For the interest scenario in the domestic market (CDI), based on the closing rate at March 31, 2012 of 9. 52% per year, we projected for the second quarter 2012 the impact on the cash flow arising from the variation of 25% and 50% over the effective tax, as shown below: 25% 11.9 % a.a. -25% 7.14 % a.a. 50% 14.28 % a.a. -50% 4.76 % a.a. Loan and financing interest expense (R$ mil) (1) 1 (2) 2 27 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Multiplus Exchange rate Our methodology for the sensitivity analysis includes the probable scenario based on the exchange rate of R$ 1.8221 / US$ at March 31, 2012. Considering the projected cash flows for the second quarter 2012, we verified an increase in cash flow arising from the variation of 25% and 50% over the current rate, asis required to below: · Foreign exchange cash flow hedge · Hedged item - certain values contracted in the corresponding period with financial institutions · Instruments: Collar R$fixed rate vs. US$fixed rate 25% R$ /US$ -25% R$ /US$ 50% R$ /US$ -50% R$ /US$ Risk R$/US$ - fluctuation (30,157) 32,862 (65,688) 68,393 3.1.2. Credit risk Credit risk refers to the risk that counterparties will not fulfill their contractual obligations, leading the Company and subsidiaries to incur financial losses. Credit risk arises from the possibility of TAM not recovering amounts receivable from services provided to consumers and/or travel agencies, or from amounts held with financial institutions generated by financial investment operations. To reduce credit risk, TAM has adopted the practice of establishing credit limits and the permanent follow-up of its debtor balances (mainly from travel agencies). TAM only deals with financial institution counterparties which have a credit rating of at least BBB or equivalent issued by S&P, Moody’s or Fitch. Each institution has a maximum limit for investments, as determined by the Company’s Risk Committee. Currently, management does not expect losses, beyond those already provided for, due to default of its counterparties and does not have (except for the receivables from credit card issuers) any individually significant exposure to any counterparty separately. 3.1.3. Liquidity risk Prudent liquidity risk management implies maintaining sufficient cash and short-term investments, the availability of funding through an adequate amount of committed credit facilities and the ability to close out market positions. Excess cash is invested mainly through TAM’s exclusive investment fund. The fund has a clear investment policy, with limits on concentration of risk in the underlying investments. In the analysis of the current ration and net current liabilities it should be noted that current liabilities include the balance of Deferred income which is composed of advanced ticket sales, deferred income with respect to Loyalty Program and deferred gains on sale and leaseback transaction amounting to R$ ( December 31, 2011 – R$ 1,472,055). 28 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) The table below analyses TAM's financial liabilities into relevant maturity groupings based on the remaining period at the reporting date to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows and include interest, except for derivatives, for which the fair value is disclosed. Parent company Less than one year Effect of discounting Carrying value Non-derivative financial liabilities As at March 31, 2012 Debentures 169,373 (192) 169,181 Other (i) 507 507 As at December 31, 2011 Debentures 187,168 (12,518) 174,650 Other (i) 492 492 (i) This amount is recorded under: Accounts payable. Financial guarantees represent guarantees of liabilities of subsidiaries and are the maximum values. There is no expected loss on these guarantees. 29 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Consolidated Less than one year Between one and two years Between three and five years More than five years Total Effect of discounting Carrying value Non-derivative financial liabilities As at March 31, 2012 Finance lease obligation 889,750 1,255,028 1,655,655 1,868,144 5,668,577 (583,463) 5,085,114 Senior notes 164,849 304,652 1,021,841 1,847,767 3,339,109 (1,311,063) 2,028,046 Borrowings 1,041,030 10,583 3,608 4,905 1,060,126 (40,056) 1,020,070 Debentures 331,987 220,442 361,062 913,491 (186,292) 727,199 Refinanced taxes payable under Fiscal Recovery Program 48,062 92,810 173,978 626,224 941,074 (462,730) 478,344 Other (i) 565,961 565,961 565,961 As at December 31, 2011 Finance lease obligation 816,750 1,488,034 1,689,975 1,865,986 5,860,745 (530,906) 5,329,839 Senior notes 169,708 339,414 1,051,956 1,902,223 3,463,301 (1,393,083) 2,070,218 Borrowings 979,176 3,986 3,714 5,029 991,905 (34,749) 957,156 Debentures 371,321 325,726 376,541 1,073,588 (266,145) 807,443 Refinanced taxes payable under Fiscal Recovery Program 47,142 96,072 180,953 722,657 1,046,824 (563,506) 483,318 Other (i) 645,680 645,680 645,680 (i) This amount is recorded under: Accounts payable. 30 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Consolidated Less than one year Between one and two years Total (equal carrying value) Carrying value Derivative financial liabilities As at March 31, 2012 Exchange rate risk (9,515) (9,494) (19,009) (19,009) As at December 31, 2011 Fuel price risk (6,681) (15,527) (22,208) (22,208) Exchange rate risk (20,557) (28,408) (48,965) (48,965) 3.2. Fair value estimation and fair value hierarchy The Company and subsidiaries disclose the fair value of financial instruments by level of the following fair value measurement hierarchy: Level 1 - quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 - inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices), and Level 3 - Inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs). None of the financial instruments carried at fair value by the Company of its subsidiaries fall into this category at March 31, 2012. (a) Parent company The table below presents the Company's financial instruments measured at fair value in the statement of financial position: March 31, Level 1 Level 2 Total Financial assets at fair value through profit or loss Brazilian government securities (1) 293,169 293,169 Corporate securities (2) 133,468 133,468 Other bank deposits (3) 74,889 74,889 293,169 208,357 501,526 December 31, Level 1 Level 2 Total Financial assets at fair value through profit or loss Brazilian government securities (1) 245,132 245,132 Corporate securities (2) 54,086 54,086 Other bank deposits (3) 30,907 30,907 245,132 84,993 330,125 31 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (b) Consolidated The table below presents the Company's financial instruments measured at fair value in the statement of financial position: March 31, Level 1 Level 2 Total Financial assets at fair value through profit or loss In local currency Restricted investment fund Brazilian government securities (1) 744,700 744,700 Corporate securities (2) 338,219 338,219 Other 23,469 23,469 Bank deposit certificates – CDB (3) 10,814 10,814 Other bank deposits (3) 84,351 84,351 Other 1,629 1,629 744,700 458,482 1,203,182 In foreign currency Other bank deposits (3) 140,846 140,846 140,846 140,846 744,700 599,328 1,344,028 Derivative financial assets Fuel hedge – WTI (4) 58,523 58,523 Foreign exchange (4) 10,381 10,381 68,904 68,904 Derivative financial liabilities Foreign exchange derivatives (4) 19,009 19,009 19,009 19,009 32 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) December 31, Level 1 Level 2 Total Financial assets at fair value through profit or loss In local currency Restricted investment fund Brazilian government securities (1) 1,162,087 1,162,087 Corporate securities (2) 255,442 255,442 Other 21,411 21,411 Bank deposit certificates – CDB (3) 108,118 108,118 Other bank deposits (3) 27,128 27,128 Other 2,167 2,167 1,162,087 414,266 1,576,353 In foreign currency Other bank deposits (3) 108,579 108,579 108,579 105,579 1,162,087 522,845 1,684,932 Derivative financial assets Fuel hedge – WTI (4) 33,307 33,307 Foreign exchange (4) 2,542 2,542 35,849 35,849 Derivative financial liabilities Fuel hedge – WTI (4) 22,208 22,208 Foreign exchange derivatives (4) 48,965 48,965 71,173 71,173 No transfer of assets or liabilities between the levels of the fair value hierarchy took place during the period ended March 31, 2012 and December 31, 2011. The financial instruments recognized at fair value are determined as follows: · (1) Brazilian Government securities – Corresponds to highly liquid Brazilian government securities that have prices available that correspond to transactions in an active market. · (2) Corporate securities – Corresponds, typically, to debt securities for which fair value has been determined based upon actual transactions observed in organized markets (when available) or discounted cash flows using interest rates when actual transactions are not available. · (3) Certificates of deposit and other bank deposits - Fair value has been estimated by discounting estimated cash flows using market interest rates as inputs. 33 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) · (4) Derivative financial instruments not traded in an exchange (over-the-counter derivatives). TAM estimates its fair value using a series of techniques such as Black&Scholes, Garman & Kohlhagen, Monte Carlo or even discounted cash flow models commonly used in the financial market, depending on the nature of the derivative. All models used are widely accepted in the market and reflect the contractual terms of the derivative. Those models do not contain a high level of subjectivity, since the methodologies used in the models do not require significant judgment, and all inputs to the model are readily observable from actively quoted markets. All financial investments are measured at their fair value through profit and loss and held for trading purposes. Management of marketable securities in the domestic market is primarily performed via a exclusive investment fund. This structure follows high transparency and corporate governance standards. The custody of securities and units of funds and the management of funds are carried out by an independent management institution. The mandates and regulations are consistent within each type of management and are subject to clear limits and measurement methods for market, credit and liquidity risks contracted. The average return on these funds was 10.80% per annum for the period ended March 31, 2012 (December 31, 2011 – 11.63% per annum). Investments in international markets essentially are comprised by time deposits, notes and overnight transactions, in US dollar, with first tier banks with which the Company maintains business relationships. At March 31, 2012 the annual return contracted on these investments was 1.42% (December 31, 2011 - 1.17%). 3.3 Capital management The objective of capital management is to ensure that TAM is able to continue as a going concern whilst delivering shareholder expectations of a strong capital basis as well as returning benefits to other stakeholders and optimizing the cost of capital. Capital is managed by means of a leverage ratio. The Company’s capital structure is made up of its net indebtedness, defined as the total of loans, debentures and lease agreements (finance and operating), net of cash and cash equivalents and other short-term financial assets, and of the capital that is defined as the total net equity of shareholders and net indebtedness. Capital is not managed on the parent company level, only on the consolidated level. The Company is not subject to any externally imposed capital requirements. We define total capital as the total of shareholder’s equity and net debt as defined below: 34 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Consolidated March 31, December 31, Cash and cash equivalents (Note 5 ) (553,574) (650,081) Financial assets at fair value through profit and loss (Note 3 (1,344,028) (1,684,932) Borrowings (Note 12 1,020,070 957,156 Debentures and senior notes 2,755,245 2,877,661 Operating lease commitments (Note 23 ) 1,204,513 1,320,378 Finance lease obligations (Note 1 5,085,114 5,329,839 Net debt (1) 8,167,340 8,150,021 Total equity 2,217,344 2,124,120 Total capital (2) 10,384,684 10,274,141 Leverage ratio (1) / (2) 78.6% 79.3% The Company’s leverage ratio remained stable mainly due to the stability of the US dollar against the Real that only decrease 2.9% in the quarter. Management believes that the resources available to the Company are sufficient for its present requirements and will be sufficient to meet its anticipated requirements for capital investments, which are approved annually by the Board of Directors, and other cash requirements for the 2012 fiscal year. 4. Financial instruments by category (a) Parent company Assets, per balance sheet: March 31, Loans and receivables Financial assets at fair value through profit and loss Total Cash and cash equivalents 1,101 1,101 Financial assets at fair value through profit and loss 501,526 501,526 Total 1,101 501,526 502,627 December 31, Loans and receivables Financial assets at fair value through profit and loss Total Cash and cash equivalents 1,029 1,029 Financial assets at fair value through profit and loss 330,125 330,125 Total 1,029 330,125 331,154 35 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Liabilities, per balance sheet: March 31, Liabilities measured at amortized cost Total Accounts payable and other obligations, excluding statutory liabilitites 6,626 6,626 Debentures 169,181 169,181 Total 175,807 175,807 December 31, Liabilities measured at amortized cost Total Accounts payable and other obligations, excluding statutory liabilitites 4,354 4,354 Debentures 174,650 174,650 Total 179,004 179,004 (b) Consolidated Assets, per balance sheet: March 31, Loans and receivables Financial assets at fair value through profit and loss Derivatives Total Cash and cash equivalents 553,574 553,574 Financial assets at fair value through profit and loss 1,344,028 1,344,028 Accounts receivable 2,125,799 2,125,799 Derivative financial instruments 68,904 68,904 Restricted cash 65,384 65,384 Financial assets – securities issued banks 85,110 85,110 Deposits in guarantee 61,045 61,045 Total 2, 1,344,028 68,904 4,303,844 36 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) December 31, Loans and receivables Financial assets at fair value through profit and loss Derivatives Total Cash and cash equivalents 650,081 650,081 Financial assets at fair value through profit and loss 1,684,932 1,684,932 Accounts receivable 1,819,011 1,819,011 Derivative financial instruments 35,849 35,849 Restricted cash 93,824 93,824 Financial assets – securities issued banks 138,009 138,009 Deposits in guarantee 57,014 57,014 Total 2,757,939 1,684,932 35,849 4,478,720 Liabilities, per balance sheet: March 31, Liabilities measured at amortized cost Derivatives Total Accounts payable and other obligations, excluding statutory liabilities 1,002,531 1,002,531 Finance lease obligations 5,085,114 5,085,114 Senior notes 2,028,046 2,028,046 Borrowings 1,020,070 1,020,070 Debentures 727,199 727,199 Derivative financial instruments 19,009 19,009 Total 9,862,960 19,009 9,881,969 December 31, Liabilities measured at amortized cost Derivatives Total Accounts payable and other obligations, excluding statutory liabilities 1,118,768 1,118,768 Finance lease obligations 5,329,839 5,329,839 Senior notes 2,070,218 2,070,218 Borrowings 957,156 957,156 Debentures 807,443 807,443 Derivative financial instruments 71,173 71,173 Total 10,283,424 71,173 10,354,597 37 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 5. Cash and cash equivalents Parent company Consolidated March 31, December 31, March 31, December 31, Cash and bank accounts 1,101 1,029 380,971 517,437 Short-term deposits 172,603 132,644 Total 1,101 1,029 553,574 650,081 At March 31, 2012 and December 31, 2011 no amounts have been used as part of overdraft facilities. Cash and cash equivalent are maintained in the following currencies: Parent company Consolidated March 31, December 31, March 31, December 31, Reais 1,101 1,029 247,369 289,745 US dollars 215,632 277,277 Euro 39,167 31,033 Guarani 27,615 27,093 Pounds sterling 4,438 3,751 Other 19,353 21,182 1,101 1,029 553,574 650,081 6. Accounts receivable - consolidated (a) Breakdown of balances March 31, December 31, Domestic International Total % Total % Credit cards 1,380,183 85,518 1,465,701 65.6 1,264,835 65.7 Travel agents 302 72,673 375 16 .9 299,265 15.5 Partners – Loyalty Program - Multiplus Program - Multiplus 178,149 178,149 8.0 24,525 1.3 On current account 53,231 535 53,766 2.4 88,421 4.5 Cargo 7,823 19,586 27,409 1.2 83,095 4.3 Other 5 75,217 132 5 .9 164,584 8.7 Total 1,979,327 253,529 2,232,856 100.0 1,924,725 100.0 Provision for impairment (72,053) (35,004) (107,057) (105,714) Total 1,907,274 218,525 2,125,799 1,819,011 Trade accounts receivable are maintained in the following currencies: 38 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) March 31, December 31, Reais 1,979,327 1,717,708 US dollars 81,027 100,421 Euro 80,231 35,126 Pounds sterling 16,558 13,834 Other 75,713 57,636 2,232,856 1,924,725 (b) Aging list – Receivables by due date Breakdown March 31, % December 31, % Not yet due 2,032,922 91.1 1,760,483 91.5 Overdue Up to 60 days 66,737 3.0 46,089 2.4 From 61 to 90 days 7,041 0.3 16,619 0.9 From 91 to 180 days 13,466 0.6 6,597 0.3 From 181 to 360 days 13,497 0.6 5,834 0.3 Over 360 days 99,193 4.4 89,103 4.6 2,232,856 100.0 1,924,725 100.0 (c) Provision for impairment of trade receivables March 31, December 31, Balance at the beginning of the year 105,714 98,321 Charge for the period 2,050 12,078 Amounts reversed (707) (4,685) Balance at the end of the year / period 107,057 105,714 The additions and recovery of accrued receivables were included in "Selling expenses" in the consolidated income statement. The maximum exposure to credit risk at the reporting date is the carrying value of each type of receivable mentioned above. Based on the types of receivables and the related risk, management understands that there is only one class of receivables. 39 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 7. Taxes recoverable March 31, December 31, State Value Added Tax (ICMS) 25,552 25,552 Taxes recoverable 30,418 25,140 Tax on Industrialized Products (PIS) and Social Security Financing Contribution (COFINS) (i) 199,843 362,509 Income tax withheld (Imposto de renda retido na fonte – IRRF) 6,617 18,365 Other 10,624 5,386 273,054 436,952 Provision for impairment - ICMS (15,944) (15,944) 257,110 421,008 (i) TLA reviewed during the year 2011 criteria used in determining PIS and COFINS credits. During the year ended December 31, 2011 R$ 599 million of PIS and COFINS credits were recognized (of which R$ 525 million as a reduction of Operating costs- Fuel, R$ 34 million as a reduction of Finance costs and R$ 40 million as a reduction of Operating costs-Take-off, landing and navigation aid charges) as result of the change in a estimate with respect to international passenger revenue. Considering its assessment of the tax rules and the legal opinions from independent tax advisors the subsidiary recognized the PIS and COFINS credit over purchases considering the relationship between revenue subject to the cumulative and to the non-cumulative regime. Management has finalized during the third quarter of 2011 such revision and no further amounts are expected to be recognized with respect to this matter in future periods. 8. Related parties (a) Parent company (i) Balances March 31, BTG Pactual TLA Total Current assets Cash and cash equivalent 161 161 Dividends receivable 124,927 124,927 Non current assets Intercompany loans 4,425 4,425 Non current liabilities Related parties 20,613 20,613 40 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) December 31, BTG Pactual Multiplus TLA Total Current assets Cash and cash equivalent 175 175 Dividends receivable 47,800 124,927 172,727 Non current assets Intercompany loans 4,425 4,425 Non current liabilities Related parties 20,528 20,528 (b) Consolidated (i) Balances March 31, December 31, BTG Pactual Current assets Cash and cash equivalents 152,424 102,390 Deriviative financial instruments 7,833 4,850 Non-current assets Deriviative financial instruments 703 454 Current liabilities Deriviative financial instruments 3,590 8,276 Non-current liabilities Deriviative financial instruments 1,692 7,779 Equity Cash flow hedge (3,058) (14,639) (ii) Transactions March 31, March 31, Finance results BTG Pactual Finance income 13,802 107 Finance expense (12,405) (1,601) BTG Pactual is considered a related party since one member of the Board of Directors of TAM has an interest in and is the CEO of BTG Pactual. On May 11, 2007, TLA and TAM Marília agreed to share the use of a hangar located at Congonhas airport São Paulo, for a period of 10 years. TLA paid R$ 15,500 upfront to TAM Marília and is entitled to use the facilities and the infra-structure of the hangar, providing the same cargo services, as those previously provided in the cargo terminal. The total amount was established based on valuation reports performed by independent companies, reflecting the economic premium obtained by the use of such a location in TAM's cargo activities. The amount recognized in the income statement for the period ended March 31, 2012 amounted to R$ 1,550 (March 31, 2011- R$ 1,550). 41 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (c) Key management compensation The key management personnel of TAM include the members of the Board of Directors, the president, vice presidents and statutory directors. Their remuneration was as follows: March 31, March 31, Salaries 12,663 4,893 Board of Executive Officers fee 402 348 Share-based payment 3,709 4,069 16,774 9,310 9. Derivative financial instruments - consolidated March 31, December 31, Assets West Texas Intermediate crude oil derivatives Seagulls 16,761 13,858 Collar 41,762 19,449 58,523 33,307 Foreign currency derivatives Collar 10,381 2,542 68,904 35,849 Current (49,037) (27,222) Non-current 19,867 8,627 Liabilities West Texas Intermediate crude oil derivatives Seagulls 1,789 Collar 20,419 22,208 Foreign currency derivatives Swaps Collar 19,009 48,965 19,009 71,173 Current (9,515) (27,238) Non-current 9,494 43,935 The derivative financial instruments included above are described in Note 3.1.1 (c). 42 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 10. Investments in subsidiaries (a) Balance breakdown – parent company TLA TAM Airlines TP Multiplus MRO Corsair Total As a t December 31, 2011 1,465,487 31,003 (600) 189,535 191 1,685,616 Equity share of results of investments in subsidiaries 61,584 7,351 (280) 45,044 113,699 Paid in capital – TAM MRO 10 10 Hedge Accounting, net of tax 16,519 16,519 Stock option plan 2,068 1,641 3,709 Exchange variation on foreign subsidiary (697) (697) Dividends proposed (140,978) (140,978) As a t March 31, 2012 1,529,139 37,657 (880) 111,761 10 191 1,677,878 43 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (b) Information on subsidiaries TLA TAM Airlines TP March 31, December 31, March 31, December 31, March 31, December 31, Capital 897,122 897,122 46,183 46,183 30 30 Number of shares – total common 2,064,602 2,064,602 87,653 87,653 30,100 30,100 Held common 2,064,602 2,064,602 83,253 83,253 30,100 30,100 Ownership % In total capital 100.00 100.00 94.98 94.98 100.00 100.00 In voting capital 100.00 100.00 94.98 94.98 100.00 100.00 Equity (shareholder’s deficit) 1,529,139 1,465,487 39,658 32,642 (880) (600) Carrying value adjustment 1,529,139 1,465,487 37,657 31,003 (880) (600) March 31, March 31, March 31, March 31, March 31, March 31, Profit (loss) for the quarter 61,584 98,891 7,740 4,843 (280) 151 Equity share of results of investees 61,584 98,891 7,351 4,600 (280) 151 44 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Multiplus Corsair Pantanal (*) MRO (**) Total March 31, December 31, 2011 March 31, December 31, 2011 December 31, March 31, March 31, December 31, 2011 Capital 70,400 70,400 191 191 10 Number of shares – total common 161,371,285 161,371,285 1,000 1,000 10,000 Held common 118,026,958 118,026,958 1,000 1,000 10,000 Ownership % In total capital 73.14 73.14 100.00 100.00 100.00 In voting capital 73.14 73.14 100.00 100.00 100.00 Equity (shareholder’s deficit) 152,802 259,140 191 191 10 Carrying value adjustment 111,761 189,535 191 191 10 1,677,878 1,685,616 March 31, March 31, March 31, March 31, March 31, March 31, March 31, March 31, Profit (loss) for the quarter 61,586 70,887 (15,353) 130,630 159,519 Equity share of results of investees 45,044 51,867 (15,353) 113,699 140,156 (*) On December 29, 2011, Pantanal has been merged with the subsidiary TLA. (**) Incorporated at February 2012. 45 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) The main captions of the consolidated financial statements of TAM Linhas Aéreas S.A., included in the consolidated financial statements of TAM S.A., are: (a) As a t March 31, 2012: TLA Multiplus TAM Airlines Asset 14,058,184 1,181,671 72,977 Liability 12,259,045 1,028,869 33,323 Equity 1,529,139 152,802 39,658 Revenue 3,134,524 347,124 60,543 Profit for the quarter ended at March 31, 2012 61,584 61,586 7,740 (b) As a t December 31, 2011: TLA Multiplus TAM Airlines Asset 14,344,822 1,308,434 74,482 Liability 12,879,337 1,049,297 41,835 Equity 1,465,485 259,138 32,647 Revenue 12,718,866 1,246,812 189,339 Profit for the ended at March 31, 2011 98,891 70,887 4,843 46 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 11. Property, plant and equipment – consolidated Flight equipment (i) Land and buildings Computer equipment Machinery and equipment Construction in progress Pre-delivery payments (ii) Other (iii) Total As at December 3 1, 2010 7,800,448 209,671 31,731 66,256 16,121 476,514 111,109 8,711,850 Transfers of pre-delivery payments (iv) (16,335) (16,335) Additions 165,391 3,095 9,866 898 76 136,265 2,925 318,516 Transfers 16,282 2,920 (1,640) (101) (5,511) (3,412) (8,538) Disposals/write-offs (2,029) (3) (15) (2,047) Capitalized interest /other 2,623 2,623 Others (45) (9) (4) 17 (41) Depreciation (137,999) (1,452) (4,201) (2,883) (4,602) (151,137) As at March 31, 2011 7,842,093 214,189 35,747 64,163 10,686 595,655 100,896 8,863,429 Cost 10,901,913 260,542 160,882 136,663 10,686 595,655 208,527 12,274,868 Accumulated depreciation (3,059,820) (46,353) (125,135) (72,500) (107,631) (3,411,439) As at March 31, 2011 7,842,093 214,189 35,747 64,163 10,686 595,655 100,896 8,863,429 47 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Flight equipment (i) Land and buildings Computer equipment Machinery and equipment Construction in progress Pre-delivery payments (ii) Other (iii) Total As at December 31, 2011 8,047,625 209,709 38,234 60,518 33,661 832,350 95,854 9,317,951 Rembursement of pre-delivery payments (iv) (12,570) (12,570) Additions 141,729 2,257 3,281 2,236 80,340 5,519 235,362 Transfers/ Reclassification (90) (328) 198 1,469 1,249 (v) Disposals/write-offs (5,112) (49) (153) (9) (5,323) Capitalized interest 4,674 4,674 Other (17) (13) (6) (8) (44) Depreciation (156,086) (1,548) (3,973) (2,570) (4,500) (168,677) As at March 31, 2012 8,028,066 208,144 36,128 61,268 35,897 904,794 98,325 9,372,622 Cost 11,689,253 260,751 177,654 144,821 35,897 904,794 224,122 13,437,292 Accumulated depreciation (3,661,187) (52,607) (141,526) (83,553) (125,797) (4,064,670) As at March 31, 2012 8,028,066 208,144 36,128 61,268 35,897 904,794 98,325 9,372,622 48 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) The estimated useful life used for calculation of depreciation is as follows: Years Flight equipment - Aircraft 6 - 25 Flight equipment - Engines 10 Overhaul 4 - 6 Buildings 25 Machinery and equipment 10 Computers 5 (i) Includes aircrafts, engines and spare parts. Aircrafts includes aircrafts leased under finance leases, in accordance with to CPC 6/ IAS 17 . As of March 31, 2012 TAM has 85 aircraft under finance leases (December 31, 2011 – 84 aircraft) . During the period ended March 31, 2012, the subsidiary TLA received one aircraft classified as finance lease. (ii) Amounts disbursed under the aircraft acquisition program are recorded as advances, since upon the disbursement the form of lease agreement that will be used is not yet defined. The Company's past experience shows that the refund by manufactures of prepaid amounts upon the delivery of the aircraft acquired under leases is probable. (iii) Basically furniture and vehicles. (iv) Transfers of pre-delivery payments occur when the aircrafts are delivered and amounts are either returned to TAM or capitalized within flight equipment as “Additions”. (v) Transfers in total correspond to items classified as intangible assets transferred to property, plant and equipment. On March 31, 2012, properties and improvements of TLA have pledged as collateral for loans in the total amount of R$ (December 31, 2011 – R$ 110,499). Other than aircrafts, there are no significant amounts of property, plant and equipment outside of Brazil. Aircrafts are based in Brazil but fly both domestically and internationally. The depreciation expense is recorded in the consolidated income statement within operating expenses as follows: March 31, March 31, Cost of services rendered 159,540 141,213 Selling expenses 459 353 General and administrative expenses 8,678 9,571 168,677 151,137 49 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 12. Financial liabilities The carrying value of financial liabilities, all of which are measured at amortized cost, and their corresponding fair values are shown in the following table: Parent company Fair value Carrying value March 31, December 31, March 31, December 31, Current Debentures (Note 12.4) 169,534 173,922 169,181 174,650 169,534 173,922 169,181 174,650 Consolidated Fair value Carrying value March 31, December 31, March 31, December 31, Current Finance lease obligations (Note 12.1) 690,119 707,696 690,119 707,696 Senior notes (Note 12.2) 49,436 33,355 47,259 32,004 Borrowings (Note 12.3) 990,656 912,668 1,003,631 947,110 Debentures (Note 12.4) 288,177 319,009 280,742 311,190 2,018,388 1,972,728 2,021,751 1,998,000 Non-current Finance lease obligations (Note 12.1) 4,394,994 4,622,142 4,394,995 4,622,143 Senior notes (Note 12.2) 2,086,931 2,100,761 1,980,787 2,038,214 Borrowings (Note 12.3) 16,185 9,643 16,439 10,046 Debentures (Note 12.4) 474,801 527,319 446,457 496,253 6,972,911 7,259,865 6,838,678 7,166,656 50 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 12.1 Finance lease obligations Monthly payments expiring March 31, December 31, Local currency IT equipment 2014 24,252 33,168 Foreign currency – US$ Aircrafts 2024 4,848,996 5,070,135 Engines 2021 207,730 222,363 Machinery and equipment 2014 4,136 4,173 5,085,114 5,329,839 Current (690,119) (707,696) Non-current 4,394,995 4,622,143 TAM has provided letters of guarantee and deposits in guarantee with respect to finance leases. The minimum payments under finance leases are classified: Year March 31, December 31, No later than one year 889,750 816,750 Later than one year and no later than five years 2,405,189 3,178,009 Later than five years 2,373,638 1,865,986 Effect of discounting ( ) (530,906) 5,085,114 5,329,839 At March 31, 2012, the Company through its subsidiaries TLA and TAM Airlines, has 85 aircraft (December 31, 2011 – 84 aircraft) under finance leases . 12.2 Senior notes March 31, December 31, TAM Capital, Inc. (i) 557,724 563,468 TAM Capital 2, Inc. (ii) 545,903 575,045 TAM Capital 3, Inc. (iii) 924,419 931,705 2,028,046 2,070,218 Current (47,259) (32,004) Non-current 1,980,787 2,038,214 51 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (i) On April 25, 2007, TAM Capital Inc. concluded the offering of 3,000 senior notes, with a nominal value of US$ 100 thousand each, in the total amount of US$ 300 million (equivalent to R$710.4 million using the exchange rate as of the date of the transaction), incurring debt issuance costs of R$ 13.7 million, carrying interest at 7.375% p.a. (resulting in an effective interest rate of 7.70%). Interest is payable semiannually and with principal payable in a bullet payment, in 2017. The notes were issued outside Brazil under an exemption from registration with the Brazilian CVM. The Company registered the notes with the United States Securities and Exchange Commission (“SEC”) on October 30, 2007. (ii) On October 22, 2009, TAM Capital 2 Inc. concluded the offering of 3,000 senior notes, with nominal value of US$ 100 thousand each, in the total amount of US$ 300 million (equivalent to R$523.2 million using the exchange rate as of the date of the transaction), carrying interest at 9.5% p.a. (resulting in an effective interest rate of 9.75%). The notes were issued outside Brazil under an exemption from registration with the Brazilian CVM and with the SEC. TAM Capital 2 has the option to early redeem the Senior Notes at any time prior to January 29, 2015. In the event of early prepayment, a redemption price must be paid. Management has concluded that the redemption price compensates the lender for loss of interest and, as such the redemption option is considered clearly and closely related to the Senior Notes . (iii) On June 3, 2011, TAM Capital 3 Inc. concluded the offering of 5,000 senior notes, with nominal value of US$ 100 thousand each, in the total amount of US$ 500 million (equivalent to R$787.2 million using the exchange rate as of the date of the transaction), incurring debt issuance costs of R$ 10.1 million, carrying interest at 8.375% p.a. (resulting in an effective interest rate of 8.570% p.a.) payable semi-annually from December 2011 with the principal payable in full on June 2021. The notes were issued outside Brazil under an exemption from registration with the Brazilian CVM and with the SEC. TAM , the senior notes at any time prior to June 3, 2016. In the event of early prepayment, a redemption price must be paid. Management has concluded that the redemption price compensates the lender for loss of interest and, as such the redemption option is considered clearly and closely related to the Senior Notes . 52 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 12.3. Borrowings (a) Balance composition Guarantees Interest rate (effective rates for 2012 and 2011) Payment term and the year of last payment March 31, December 31, Local currency FINEM –Sub credit B Mortgage of assets and accounts receivable Basket of currencies BNDES + 3.0%p.a. (12.2%p.a. 10.5% p.a.) Monthly until 2012 174 Others (i) Monthly until 2014 4,295 2,699 Foreign currency 4,295 2,873 FINIMP (ii) Promissory notes from a minimum of US$647 thousand to a maximum at US$ 23,100 thousand LIBOR +0.90% p.a. to 5.19% p.a. Annually until March, 2013 741,448 712,803 International Finance Corporation – IFC (Working capital) (iii) Deposits in guarantee US$ 2,500 thousand 6 months LIBOR + 3.5% p.a. Half-yearly until 2012 2,626 2,688 Leasing renegotiation (iv) Letter of guarantee Fixed installments of US$ 55 thousand Monthly until 2022 8,951 9,386 Financing – Pre-delivery payment (v) Unconditional guarantee Monthly LIBOR + 0.6% p.a. (0.3% p,a and 2.6% p.a) Monthly until 2012 261,204 227,164 Other (vi) 1,546 2,242 1,015,775 954 1,020,070 957 Current (1,003,631) (947,110) Non-current 16,439 10 FINIMP – Import Financing, FINEM – Government agency financing for machinery and equipment, TJLP – Long term interest rate and CDI – Interbank deposit rate. 53 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Non-current maturities are as follows: Year March 31, December 31, Later than one year and no later than three years 10,334 3,783 Later than three years 6,105 6,263 16,439 10,046 (b) Description of the loans and financings: (i) TAM signed financing agreements for the acquisition of machines and equipment. The transaction have maturities through 2014, with Itaú Unibanco and Safra. (ii) TAM obtained loans of the FINIMP-type, to finance imports of aircraft parts. Among currently active transactions, loans from banks Safra, Banco do Brasil, Itaú and Citibank have maturities through March 2013. (iii) On December 16, 2005, TLA entered into a loan agreement with the International Finance Corporation (IFC) to finance up to US$ 33 million of PDP (pre-delivery payment) for a Airbus aircraft. (iv) Debt resulting from, renegotiation of a contact for airplanes and parts from TAM and Fokker Aircraft BV entered into in June 25, 1982. (v) TLA and TAM Financial 3, entered into a loan agreement in 2011 with Natixis and Crédit Agricole to finance up to US$ 100.0 million of PDP (pre-delivery payment) with respect to Airbus aircraft. (vi) Contract for acquisition of IT equipment software and related services 12.4 Debentures Parent company Consolidated March 31, December 31, March 31, December 31, TAM S.A. (i) 169,181 174,650 169,181 174,650 TAM Linhas Aéreas S.A. (ii) 558,018 632,793 169,181 174,650 727,199 807,443 Current (169,181) (174,650) (280,742) (311,190) Non-current 446,457 496,253 54 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Non-current maturities are as follows: Year March 31, December 31, Later than one year and no later than three years 247,750 297,546 Later than three years 198,707 198,707 446,457 496,253 (i) TAM S.A. On July 7, 2006 the Board of Directors approved the issuance for public distribution of simple, nonconvertible and unsecured debentures, with no preference but with a guarantee provided by the subsidiary TLA. On August 1, 2006, TAM S.A. concluded the offering of 50,000 simple debentures in a single series, with a nominal value of R$ 10 each, totaling an amount of R$ 500,000, incurring debt issue costs of R$ 1,906. The debentures expire in six (6) years. Principal is repayable in 3 annual payments, the first installment was paid on August 1, 2010. Interest is payable on a semiannual basis, at a rate equivalent to 104.5% of the CDI (effective interest rate at the date of issuance of 15.38%) calculated and published by CETIP (the custodian and liquidation agent). At March 31, 2012 the effective interest rate was % (December 31, 2011 – 12.12%). The debenture indenture provides for the compliance with certain covenants based on financial ratios calculated based on Brazilian accounting practices in effect up to 2007. With the application of the new accounting practices defined by IFRS, especially the one that requires the recognition in the Company's financial statements of finance lease agreements, the coverage ratio of the company's debt has increased. It should be noted that this ratio was breached in the fiscal year ended December 31, 2010, failing to reach the limit now agreed. In this sense these debentures would be subject to early maturity, although this not automatic as this is subject to the completion and approval at a General Meeting of Debenture holders. Due to the issuer's failure to comply with a debt coverage ratio of at least 130%, a debenture holders’ meeting was held on February 7, 2011. The issuer proposed authorizing the trustee not to proceed with the accelerated maturity and this proposal was approved solely for the year ended December 31, 2010. In connection with this waiver of accelerated maturity, the issuer agreed to pay a waiver award to debenture holders, equivalent to 1.70% of the unit price at the payment date. This waiver award was paid on March 1, 2011. Therefore, at the Company's balance sheet reporting date, it is not in default of its obligations under the indenture for these debentures. Additionally, the Company evaluated its other financing agreements, including leases, and concluded that there is no other funding that should be reclassified as current liabilities. In compliance with the IFRS, the Company reclassified as of December 31, 2010 the long-term portion with maturity scheduled for 2012 to current, in the amount of R$ 166,376. At the debenture holders’ meeting on December 22, 2011, the issuer’s proposal for authorizing the trustee not to decree the accelerated maturity was approved, for the year ended December 31, 2011, in the event of the issuer not complying with the debt coverage ratio. As a result of the approval the Company paid on December 28, 2011 the total of R$ 1,572, equivalent to 0,9% of nominal value fixed by the date of payment. Therefore, at the balance sheet date on December 31, 2011 the Company is in compliance to its obligations agreed in the indenture of debentures. 55 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) At the debenture holders’ meeting on March 29, 2012 the issuer proposal was approved to amend the Deed of Debentures, for inclusion of conditions of Early Redemption of Debentures by Total Par Value plus the Remuneration calculated between the date of final payment until the date of such redemption. It was also approved the payment of the premium of 0.05% on the Unit Par Value plus the Remuneration calculated between the date of final payment until the date of such redemption, The Early Total Redemption occurred on April 4, 2012 (Note 25). (ii) TAM Linhas Aéreas S.A. On July 16, 2009 the Board of Directors approved the issuance for public distribution of simple and nonconvertible debentures, with a guarantee provided by TAM S.A. On July 24, 2inhas Aéreas S.A. concluded the offering of 600 simple debentures in a single series, with a nominal value of R$ 1,000 each for a total amount of R$ 600,000 and debt issue costs of R$ 7,631. On July 22, 2010 the Extraordinary Shareholders Meeting approved the change in the maturity dates. The final maturity was changed from July 24, 2013 to July 24, 2017, the principal repayments were changed from quarterly payments to semi-annual payments. The first repayment of principal occurred on January 24, 2012 in the amount of R$ 50,000. The cost of this renegotiation was R$ 3,000. Payment of interest has been modified from monthly payments to semiannual payments, at a rate equivalent to 124% of the CDI (interest rate at the date of issuance of 13.25%), calculated and published by CETIP (the custodian and liquidation agent). The effective interest rate was % p.a. at March 31, 2012 (December 31, 2011 – 14.38%). The Company may exercise early redemption at any time, at its discretion, by sending or publishing a notice to debenture holders 10 days in advance. The early redemption can be total or partial. The debentures subject to this procedure are mandatorily canceled. Management has concluded that the amount payable upon early redemption is approximately equal to the amortized cost of the debentures and, as such, the redemption option is considered clearly and closely related to the debentures. 13. Deferred income - consolidated March 31, December 31, Advance ticket sales 660,331 624,923 TAM loyalty program 842,909 794,297 Deferred income TAM Viagens 12,451 10,126 Sale and leaseback – deferred gains/losses (i) 61,849 70,528 Sale and leaseback – deferred losses (ii) (19,988) (19,906) Deferred revenue – services contracts (iii) 196,567 199,890 1,754,119 1,679,858 Current (1,558,077) (1,472,055) Non-current 196,042 207,803 56 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (i) The deferred gains on sale and leaseback transactions relate to sales of aircrafts in 2001 and 2003. The gains are being recognized in the income statement on a straight-line basis through to 2014. On March 4, 2011, the Company entered into a sale and leaseback related to one engine. The gain from this transaction was R$ 4,832 and is being amortized on a straight-line basis through to 2015. (ii) On December 16, 2011, the subsidiary TLA entered into four sale and leaseback transactions related to aircraft finance leases. The operations generated a loss of R$ 20,130 which was deferred after the impairment testing of these aircrafts, as required by paragraph 64 of the CPC 6/IAS 17. The loss will be amortized on the straight-line basis until 2015. (iii) On December 29, 2011, the subsidiary TLA signed a commercial partnership with Bank Itaucard S.A. (“Itaucard”) in order to offer, distribute and market through distribution channels or by any other means, the Itaucard credit card to TAM customers’ nationwide for a period of 15 years from the inception of the transaction. Itaucard advanced the total amount of the contract (R$ 200 thousand), which was deferred and recognized in the statement of operations in a straight-line basis. 14. Provisions - consolidated (a) Changes in the reserve for contingencies Management of the Company and its subsidiaries recorded provisions for contingencies in all cases where loss by the Company is deemed probable based on advice provided by the Company’s internal and external legal counsel. As at March 31, 2012 and December 31, 2011 the amount of provisions and the corresponding judicial deposits recognized were as follows: December 31, Additional Provisions (Deposits) Payments Financial charges March 31, Airline staff fund (i) 225,463 9,242 4,115 238,820 Labor contingencies 21,444 3,383 (4,685) 20,142 Civil litigation 107,637 21,088 (19,848) 108,877 Other tax contingencies 64,496 353 (288) 297 64,858 Total 419,040 34,066 (24,821) 4,412 432,697 (-)Judicial deposits (147,921) (2,759) 15 (6,977) (157,642) Total 271,119 31,307 (24,806) (2,265) 275,055 57 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) December 31, Additional Provisions (Deposits) (Reversals) Financial charges March 31, Airline staff fund (i) 174,226 8,664 3,455 186,345 Labor contingencies 20,930 (230) 2,681 23,381 Civil litigation 86,271 1,618 87,889 Other tax contingencies 48,131 3,956 (16) 316 52,387 Total 329,558 12,620 (246) 8,070 350,002 (-) Judicial deposits (125,287) (18,923) 16 (144,194) Total 204,271 (6,303) (230) 8, 205,808 (i) Corresponds to the collection of 2.5% on the monthly payroll for private social welfare and professional training entities. TLA management, based on the opinion of its external legal counsel, is contesting the constitutionality of this collection, and the non-payment is supported by a judicial order. (b) Possible contingencies The Company and its subsidiaries are also parties to tax, labor and civil lawsuits, involving risks of loss that management, based on the assessment made by its legal counsel, classified as possible and, therefore, no provision a was required. The estimated amounts are as follows: March 31, December 31, Tax contingencies ICMS (State Value Added Tax) 448,414 436,081 IRPJ and CSLL (Income taxes) 168,111 151,802 Special customs regime for temporary 102,644 102,644 Others 339,157 339,067 1,058,326 1,029,594 Civil litigation 60,817 65,876 Labor contingencies 434,379 426,639 1,553,522 1,522,109 58 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 15. Deferred income tax and social contribution Deferred income tax and social contribution assets and liabilities are offset when there is a legal right of offsetting tax credits against taxes payable and provided that they refer to the same tax authority. The movement in deferred income tax and social contribution assets and liabilities during the period ended March 31, 2012, without taking into consideration the offsetting of balances within the same tax jurisdiction, is as follows: Parent company Deferred income tax and social contribution December 31, Charged/(credited) to the income statement March 31, Income tax loss carry forwards 19,192 1,974 21,166 Social contribution carry forwards 8,138 710 8,848 Temporary differences: Provision for contingencies 1,812 563 2,375 Others 833 (380) 453 Total deferred income tax and social contribution asset 29,975 2,867 32,842 59 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Parent company Deferred income tax and social contribution December 31, Charged/(credited) to the income statement March 31, Income tax loss carry forwards 8,812 5,056 13,868 Social contribution carry forwards 4,401 1,820 6,221 Temporary differences: Provision for contingencies 1,642 33 1,675 Others 676 (419) 257 Total deferred income tax and social contribution asset 15,531 6,490 22,021 March 31, December 31, Deferred income tax and social contribution expected to be recovered within 12 months - Netted 13,696 13,696 Deferred income tax and social contribution expected to be recovered within more than 12 months – Netted 19,146 16,279 32,842 29 60 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Consolidated Deferred income tax and social contribution December 31, Charged/(credited) to the income statement Charged/(credited) to the equity March 31, Income tax loss carry forwards 46,158 7,394 53,552 Social contribution carry forwards 18,142 3,877 22,019 Temporary differences: Provision for derivative losses / gains 14,176 (19,039) (10,239) (15,102) Provision for derivatives not realized in income (571) (1,395) (1,966) Provision for Contingencies 123,205 4,185 127,390 Allowance for losses on inventory and receivable accounts 44,333 181 44,514 Deferred income from sale leaseback transaction 12,031 (2,837) 9,194 Loyalty program (13) (13) Finance leases (210,288) (43,376) (253,664) Other 39,060 (11,962) 27,098 Property, plant and equipment (44,660) 199 (44,461) Deferred income tax and social contribution liability – intangible assets on acquisition of Pantanal (38,262) (38,262) Total 3,311 (61 (11,634) (66,314) Deferred income tax and social contribution asset 48,517 1 (11,634) 42,205 Deferred income tax and social contribution liability (45,206) (63,313) (108,519) 61 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Consolidated Deferred income tax and social contribution December 31, Charged/(credited) to the income statement March 31, Income tax loss carry forwards 62,288 4,766 67,054 Social contribution carry forwards 22,548 2,576 25,124 Temporary differences: Provision for derivative losses / gains Provision for derivatives not realized in income 6,096 (20,080) (13,984) Provision for Contingencies 94,008 8,512 102,520 Allowance for losses on inventory and receivable accounts 39,165 (1,444) 37,721 Deferred income from sale leaseback transaction 28,312 (1,084) 27,228 Loyalty program 66,008 (27,749) 38,259 Finance leases (432,885) (5,399) (438,284) Other 48,796 (24,158) 24,638 Property, plant and equipment (45,514) 74 (45,440) Total (111,178) (63,986) (175,164) March 31, December 31, Deferred income tax and social contribution expected to be recovered within 12 months - Netted 69,718 69,718 Deferred income tax and social contribution expected to be recovered within more than 12 months – Netted (139,419) (66,407) (69,701) 3,311 62 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Deferred tax assets resulting from income tax and social contribution losses and temporary differences are recognized to the extent that the realization of the related tax benefit through the future taxable profits is probable. Tax loss carryforwards in Brazil do not expire. At March 31, 2012, there were unrecognized deferred tax assets relating to the tax losses of foreign subsidiaries in the amount of R$ 172,220 (December 31, 2011 – R$ 161,065). Income tax and social contribution expense Parent company Consolidated March 31, March 31, March 31, March 31, Current tax (32,735) (38,478) Deferred tax 2,867 6, (61,378) (63,986) 2,867 6,490 (94,113) (102,464) The tax on TAM's profit before taxes differs from the theoretical amount that would arise using the tax rate applicable to TAM, TLA and its Brazilian subsidiaries as follows: 63 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Parent company Consolidated March 31, March 31, March 31, March 31, Profit / (loss) before income tax and social contribution 98,014 122,330 211,924 250,546 Tax calculated at Brazilian tax rates applicable to profits 34% 34% 34% 34% Taxes calculated at statutory rates (33,325) (41,592) (72,054) (85,186) Tax effects of permanent differences: Equity in the results of investees 38,658 47,654 Non deductible expenses (10) (11,166) (7,119) Unrecognized tax credits on tax losses of Pantanal (9,456) Unrecognized (deferred tax asset on losses of subsidiaries outside Brazil) / deferred tax liability on profits of subsidiaries outside Brazil (6,295) (2,778) Tax credits related to social contribution on taxes with suspended payment (1,104) Non-deductible share-based compensation (1,384) Other (2,456) 428 (4,598) 4,563 Income tax and social contribution tax charge (credit) 2,867 6,490 (94,113) (102,464) Effective rate % 2.9 5.3 44.4 40.9 The years from 2005 to 2012 are open to review by Brazilian tax authorities. 64 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 16. Capital reserve (a) Treasury shares The movement of treasury shares during the three months ended March 31, 2012 is presented below. Quantity of shares Thousand of R$ Average price per share - Reais As a t December 31, 2010 212,580 (6,008) 28.26 Resale of treasury shares (156,901) 4,434 28.26 Asa t March 31, 2011 55,679 (1,574) 28.26 As a t December 31, 2011 80,255 (2,559) 31.89 Resale of treasury shares (53,104) 1,693 31.89 As at March 31, 2012 27,151 (866) 31.89 The market value of shares based on the closing quote in the São Paulo stock exchange at March 31, 2012, is R$ 45.50 (December 31, 2011 – R$ 35.67). 17. Revenue TAM had no major customers which represented more than 10% of revenue in any of the periods presented. The Company utilizes its gross revenue information by type of service rendered and by region, as follows : 65 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (a) By type of service rendered March 31, % March 31, % Period – Variation (%) Domestic Passenger 1,523,443 45.3 1,511,198 47.7 0.8 Cargo 128,687 3.8 117,746 3.7 9.3 1,652,130 49.1 1,628,944 51.4 1.4 International Passenger 1,078,658 32.1 861,618 27.2 25.2 Cargo 79,940 2.4 137,400 4.3 (41.8) 1,158,598 34.5 999,018 31.5 16.0 Other Loyalty Program (TAM) 103,299 3.3 (100.0) Loyalty Program (Multiplus) 239,230 7.1 227,011 8.3 5.4 Travel and tourism agencies 20,064 0.6 14,314 0.5 40.2 Others (includes expired tickets) 291,601 8.7 198,213 5.0 47.1 550,895 16.4 542,837 17.1 1.5 Total gross 3,361,623 100.0 3,170,799 100.0 6.0 Sales taxes and other deductions (133,127) (128,270) Revenue 3,228,496 3,042,529 66 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (b) By geographical location of the Company’s destinations March 31, % March 31, % Period – Variation (%) Brasil 2,203,025 65. 5 2,171,781 68.5 1.4 Europe 413,260 12.3 448,972 14.2 -7.9 North America 559,886 16.7 349,956 11.0 60.0 South America (excluding Brazil) 185,452 5.5 200,090 6.3 -7.3 Total gross 3,361,623 100.0 3,170,799 100.0 6.0 Sales taxes and other deductions (133,127) (128,270) Revenue 3,228,496 3,042,529 (c) Seasonality The following table presents our revenue in the first quarter of 2012 and 2011 as a percentage of annual revenue for the year ended December 31, 2011. % of 2011 net revenue First quarter 24.8 26.7 67 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 18. Costs and operating expenses by nature - consolidated March 31, 2012 Cost of services rendered Sales General and administrative Total % Personnel 571,053 67,271 59,694 698,018 21.5 Board of Executive Officers fee 402 402 0.0 Fuel 1,266,596 1,266,596 38.9 Depreciation and amortization 159,681 1,931 33,596 195,208 6.0 Maintenance and repairs (excluding personnel) 139,134 139,134 4.3 Aircraft insurance 9,771 9,771 0.3 Take-off, landing and navigation aid charges 198,736 198,736 6.1 Leasing of aircraft, engines and equipment under operating leases 117,658 2,767 5,991 126,416 3.9 Third party services 53,358 82,830 88,183 224,371 6.9 Marketing and related expenses 157,438 157,438 4.8 Other 97,534 46,398 91,924 235,856 7.3 2,613,521 358,635 279,790 3,251,946 100.0 68 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) March 31, 2011 Cost of services rendered Sales General and administrative Total % Personnel 550,368 63,019 62,225 675,612 23.0 Board of Executive Officers fee 348 348 0.0 Fuel 1,057,252 1,057,252 36.1 Depreciation and amortization 141,212 353 28,384 169,949 5.8 Maintenance and repairs (excluding personnel) 173,946 173,946 5.9 Aircraft insurance 11,930 11,930 0.4 Take-off, landing and navigation aid charges 164,010 164,010 5.6 Leasing of aircraft, engines and equipment under operating leases 94,289 1,791 4,249 100,329 3.4 Third party services 47,332 70,082 69,258 186,672 6.4 Marketing and related expenses 237,599 237,599 8.1 Other 73,567 31,261 49,834 154,662 5.3 2,313,906 404,105 214,298 2,932,309 100.0 69 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 19. Employee benefits - consolidated Personnel costs (presented under Personnel and Board of Executive Officers fee in Note 18) are composed of the following amounts: March 31, March 31, Salaries and bonuses 547,524 567,314 Defined contribution pension plan 6,966 8,218 Share based payments 4,311 4,069 Taxes and social contributions 139,619 96,359 698,420 675,960 19.1. Share-based payments (a) TAM Linhas Aéreas The Extraordinary Stockholders’ Meeting held on May 16, 2005 authorized that the Board of Directors may grant stock options to employees up to 2% of outstanding shares. These transactions can be summarized as follows: Number of stock options outstanding Weighted average exercise price - R$ As at December 31, 2010 2,209,115 34.18 Exercised (156,901) 19.70 Unvested options forfeited (5,480) 51.48 As at March 31, 2011 2,046,734 37.12 As at December 31, 2011 1,834,499 38.89 Exercised (53,104 ) 20.47 Unvested options forfeited (1,155) 51.29 As at March 31, 2012 1,780,240 39.66 Under the terms of the Plan, the options granted are divided into three equal amounts and employees may exercise one third of their options after three, four and five years, respectively, if still employed by the Company at that time. The options have a contractual term of seven years. The options contain a "service condition" as vesting and exercisability of the options depends only on the rendering of a defined period of services by the employee. Dismissed employees have the obligation to satisfy certain conditions in order to maintain their options rights. The options are valued using the Black-Scholes option pricing model. The following table shows details of the various option grants, together with the variables used in valuing the options granted: 70 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 1st grant 2nd grant 3rd grant 4th grant 1st special grant 3rd special grant 4th special grant Total or weighted average Date of grant 12/28/2005 11/30/2006 12/14/2007 05/28/2010 09/27/2007 04/01/2010 11/03/2010 Number of options granted 715,255 239,750 780,311 591,465 230,000 230,000 230,000 Exercise price at grant date 14.40 43.48 39.67 25.11 38.36 24.59 20.53 Risk free interest rate - % 17.93% 13.13% 10.95% 9.38% 10.82% 8.34% 10.69% Average term 5.5 5.5 5.5 5.5 4.5 4.5 4.5 Expected dividend yield - % 0.00% 0.32% 0.58% 0.55% 0.58% 0.55% 0.55% Share price volatility - % 34.24% 41.29% 42.30% 51.47% 40.48% 51.32% 52.14% Market share price at grant date - R$ 45.00 61.00 44.03 24.30 50.10 30.31 41.92 Fair value at grant date – R$ 39.64 41.11 25.09 13.57 28.28 17.95 29.91 Number of options outstanding (i) 27,152 138,044 439,071 485,973 230,000 230,000 230,000 1,780,240 Number of options exercisable (i) 27,152 138,044 103,921 485,973 230,000 230,000 230,000 1,445,090 Exercise price (adjusted by IGP-M) (i) 20.47 60.16 51.29 28.54 51.11 22.13 23.06 Amount payable upon exercise for exercisable options – As at exercise price on 03/31/2012 555,808 8, 5 13,869,669 11,755,300 5,089,900 5,303,800 Remaining average term (i) 0.09 1.19 3.63 2.47 3.14 (i) As at March 31, 2012. Second Special grant forfeited in August 2011. Share price volatility is determined based on historical share price volatility of the company's quoted shares. 71 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (b) Multiplus S.A. The Extraordinary Stockholders’ Meeting held on October 4, 2010 authorized that the Board of Directors may grant stock options to employees up to 3% of outstanding shares. These transactions can be summarized as follows: Number of stock options outstanding Weighted average exercise price - R$ As a t December 31, 2010 1,660,759 18.07 Unvested options forfeited (6,196) 29 As a t March 31, 2011 1,654,563 19.65 As a t December 31, 2011 1,577,278 14.64 Exercised Unvested options forfeited As a t March 31, 2012 1,577,278 14.64 Under the plan, options assigned for regular grants are divided into three equal parts and employees can exercise one third of their options of two, three and four years, respectively if they are still employed by Multiplus at that time. The contractual life of the options is seven years after the grant of option. The 1st extraordinary grant was divided into two equal parts that can be exercised as follows: half of the options after three years, and another half after four years. The 2nd extraordinary grant was also divided into two equal parts that can be exercised after one year and two years, respectively. The options contain a "service condition" as vesting and exercisability of the options depends only on the rendering of a defined period of services by the employee. Dismissed employees have the obligation to satisfy certain conditions in order to maintain their options rights. At June 30, 2011, Multiplus fixed the exercise price of R$ 20.00 (twenty reais) per share, for the 2nd extraordinary grant related to the hiring of the current Chief Executive Officer of Multiplus and approved the reduction in the exercise price for all other options previously granted by R$ 3.72 (three reais and seventy-two cents per share) due to the reduction of the capital of Multiplus. The modification of the options granted as result of the reduction in the exercise price resulted in additional compensation (R$ 3,114). Considering that no options were vested as of June 30, 2011 the additional compensation is recognized prospectively through the remaining vesting period of the options. On October 3, 2011, Multiplus fixed the exercise price of R$ 16.28 (sixteen reais and twenty-eight cents) per share for the 2nd, extraordinary grant described above in order to reflect the effect of the reduction of capital of Multiplus. The modification of the options granted as result of the reduction in the exercise price resulted in additional compensation R$ 312, that will be recognized prospectively through the vesting period of the options. 72 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) The options are valued using the Black-Scholes option pricing model. The following table shows details of the various option grants, together with the variables used in valuing the options granted. The exercise price is adjusted by the IGP-M (General Price Index), from the award grant date up to the exercise date: Original assumptions used to calculate the fair value of the grants are as follows in March 31, 2012: 1st grant 2nd grant 1st extraordinary grant 2nd extraordinary grant Total or weighted average Date 10/04/2010 11/08/2010 10/04/2010 10/04/2010 Date of the last modification 06/30/2011 06/30/2011 06/30/2011 06/30/2011 Number of shares 92,195 36,799 1,370,999 77,285 1,577,278 Exercise price at grant date - R$ 23.61 27.83 12.28 16.28 Risk free interest rate - % 12.15 12.15 12.15 11.88 Average term (years) 4.63 4.67 4.88 3.25 Expected dividend yield - % 2.60 2.60 2.60 2.59 Share price volatility - % 33.79 33.79 33.79 34.24 Market share price at grant date - R$ 26.90 31.55 26.90 26.90 Market share price on the date of the last modification – R$ 27.20 27.20 27.20 27.10 Fair value at grant date - R$ 11.58 14.06 16.91 10.53 Fair value at Grant date in the date of modification – R$ 12.17 10.71 17.35 14.29 Average exercise price adjustment 25.76 30.07 13.40 17.76 Remaining average term 4.25 4.29 4.50 3.00 73 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 20. Net finance result Parent company Consolidated March 31, 2012 March 31, 2011 March 31, 2012 March 31, 2011 Finance income Interest income from financial investments 10,241 5,432 46,429 38,013 Exchange gains 599 1,124,749 209,235 Judicial deposits 6,977 Other 651 471 5,123 5,170 10,892 6,502 1,183,278 252,418 Finance expenses Exchange losses (884,041) (57,789) Interest expense (i) (4,722) (15,246) (117,348) (97,927) Other (510) (449) (9,295) (12,148) (5,232) (15,695) (1,010,684) (167,864) Derivatives designated for hedge accounting - Change in time value of the derivative and ineffective portion 8,504 Finance result, net (5,660) (9,193) 181,098 84,554 (i) The average monthly rate for capitalized interest for the period ended March 31, 2012 was 0.38% (March 31, 2011 – 0.05 %). The Exchange gain recognized at March 31, 2012 with respect to finance lease liabilities amounted R$ 156,402 (March 31, 2011 – net gain of R$ 108,024) and the interest expense on those finance lease liabilities amounted to R$ 26,275 (March 31, 2011 –R$ 25,813). 21. Earnings per share - consolidated (a) Basic Basic earnings per share is calculated by dividing the profit attributable to equity holders of the company by the weighted average number of shares (common and preferred) issued and outstanding during the year excluding shares purchased by the Company and held as treasury shares. March 31, March 31, Profit attributable to equity holders of the company 100,881 128,820 Weighted average number of shares issued (in thousands) 156,207 156,207 Weighted average Treasury shares (in thousands) (61 ) (113) Weighted average number of shares outstanding (in thousands) 156,146 156,094 Basic earnings per share (Reais per share) 0.65 0.83 74 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (b) Diluted Diluted earnings per share is calculated by adjusting the weighted average number of shares outstanding to assume conversion of all dilutive potential shares. The company has only one category of dilutive potential ordinary shares: stock options. March 31, March 31, Profit attributable to equity holders of the company 100,881 128,820 Weighted average number of shares outstanding (in thousands) 156,146 156,094 Adjustments for share options (in thousands) 42 3 274 Weighted average number of shares for diluted earnings per share calculation (in thousands) 156,569 156,368 Diluted earnings per share (Reais per share) 0.64 0.82 22. Notes of cash flow (a) Parent company Cash used in operations March 31, March 31, Profitfor the quarter 100,881 128,820 Adjustments for Deferred income tax and social contribution (Note 15) (2,867) (6,490) Foreign exchange losses/(gains) and interest expense 4,410 9,061 Equity share of the results of investees (113,699) (140,156) Depreciation and amortization 2 Provision for contingencies 28 32 Changes in working capital Financial assets measurement at fair value through profit and loss (171,401) (120,963) Taxes recoverable (2,296) 350 Judicial deposits (115) (155) Related parties 85 (267) Other receivables 135 194 Accounts payable 15 (22) Salaries and social charges 2,257 534 Taxes, charges and contributions 262 (136) Other liabilities 4 2,906 Cash used in operations (182,299) (126,292) 75 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Net cash used in operating activities The net cash used in operating activities was R$ 192,188 in the first quarter of 2012, an increase of R$ 47,620 compared the cash flow used in the first quarter of 2011. This increase is reflected by the increased costs related to restructuring of the Company’s activities and the expenses related to the process of merging with LAN Airlines, which represented an increase of R$ 11,468, and a reduction in income of subsidiaries, which was R$ 26,457 cheaper than first quarter of 2011, rising to R$ 113,699 when compared to R$ 140,156 generated the first quarter of 2011. Net cash generated from investing activities The net cash generated from investing activities increase R$ 132,081 to R$ 191,178 in the first quarter of 2012 compared R$ 59,097 in the first quarter of 2011. This increase reflects the substantial increase in the amount of dividends and interest on own capital received from subsidiary Multiplus totaling R$ 191,202 in the first quarter of 2012 compared to R$ 59,138 paid in the first quarter of 2011. Net cash generated from financing activities The net cash generated from financing activities decrease R$ 1,870 to R$ 1,082 in the first quarter of 2012 compared R$ 2,952 in the first quarter of 2011. This decrease reflects in the enterity to reduce the amount of exercise of Stock Option Plan. 76 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) (b) Consolidated Cash generated from operations March 31, March 31, Profitfor the quarter 117,811 148,082 Adjustments for Deferred income tax and social contribution (Note 15) 61,378 63,986 Depreciation and amortization (Note 18) 195,208 169,949 Loss on disposal of property, plant and equipment (see below) 5,012 1,251 Foreign exchange losses/(gains) and interest expense (140,416) (68,969) Other provisions 38,381 37,422 Provision for contingencies 9,245 12,374 Stock options plan 4,311 4,069 Portion not effective – hedge transaction (8,504) Changes in working capital Financial assets measurement at fair value through profit and loss 340,904 (18,796) Inventories (6,724) (10,021) Accounts receivable (308,131) (337,882) Taxes recoverable 82,533 (32,009) Prepaid expenses 2,772 23,266 Judicial deposits (2,744) (18,907) Prepaid aircraft maintenance 18,783 (16,326) Financial assets – bank deposits 52,899 Other receivables (5,277) 10,466 Accounts payable (79,719) 43,372 Salaries and social charges (46,119) 30,018 Taxes, charges and contributions 64,558 64,363 Deferred income 74 (80,845) Other current liabilities 2 116,963 Derivative financial instruments (42,494) (60,525) Refinanced taxes payable under Fiscal Recovery Program (REFIS ) - payment (12,732) Cash generated from operations 436 1 81,301 In the cash flow statement, proceeds from sale of property, plant and equipment comprise: March 31, March 31, Net book amount – property, plant and equipment 5,323 2,046 Loss on disposal of property, plant and equipment (5,012 ) (1,251) Proceeds from disposal of property, plant and equipment 311 795 77 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Net cash flow generated from (used in) operating activities The net cash generated from operating activities increase R$ 364 ,859 to R$ 259 ,854 in the first quarter of 2012 compared the net cash used in operating activities of R$ 105,005 in the first quarter of 2011. This increase is substantially due to the following main factors: a) Increase of revenue gross of 6.1% to R$ 3,228,496 in the first quarter of 2012 compared to R$ 3,042,529 in the first quarter of 2011. Passenger revenue increased 9.7% to R$ 2,602,101 in the first quarter of 2012 compared R$ 2,372,817 in the first quarter of 2011, while the cargo revenue decreased 18.2% to R$ 208,627 compared to R$ 255,146 billed in the first quarter of 2011. b) Increase in costs by 10.9% to R$ 3,251,946 in the first quarter of 2012 compared to R$ 2,932,309 in the first quarter of 2011. The main cost is the fuel, which represents 38.6% of the total and increased 19.8% in related the first quarter of 2011, to R$ 1,26 6,596 (first quarter of 2011 – R$ 1,057,252) c) Increase the finance result 114.2%, to R$ 181,098 in the first quarter of 2012 compared to R$ 84,554 in the first quarter of 2011. This increase is substantially due to the exchange rates changes on financial liabilities. d) Increase in the volume of redemption of Financial assets measurement at fair value through profit and loss totaling a decrease ot total assets of R$ 359,400. Net cash flow used in investing activities The net cash flow used in investing activities decrease R$ 55 in the first quarter of 2012 compared to the investments made in the first quarter of 2011 to R$ 53 in the first quarter of 2012 (first quarter of 2011 – R$ 109,333). This decrease reflects the changes in the following main transactions: a) Decrease of volume of pre-delivery payment of aircrafts transactions in the amount of R$ 104,832 to R$ 31,433 in the first quarter of 2012 compared to R$ 136,265 in the first quarter of 2011. b) Increase in the volume of investments in property, plant and equipment, totaling R$ 10,809, to R$ 58,546 in the first quarter of 2012 compared to R$ 47,738 invested in the first quarter of 2011. c) Decrease of volume of redemption of restrict cash in R$ 28,196, to R$ 28,440 in the first quarter of 2012 compared to R$ 56,636 recovered in the first quarter of 2011. Cash flow used in financing activities The net cash used in financial activities increased to R$ 302,468 in the first quarter of 2012 compared to R$ 233,596 used in the first quarter of 2011, representing an increase of R$ 68,872. This increase is represented substantially by: a) Increase in the volume of dividends and interest on own capital paid to non-controlling shareholders of Multiplus in the first quarter of 2012 totaling R$ 48,195, to R$ 70,218 in the first quarter of 2012 compared to R$ 22,023 paid in the first quarter of 2011. 78 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) b) Payment of third installment of principal of the debentures TLA totaling R$ 50,000 in the first quarter of 2012. The principal repayment of this debenture began in July 2011. c) Decrease of the amount lease payment due to: (i) renegotiating contracts in the first quarter of 2011, which were payments montly to payments semesters, which represented a decrease of R$ 53,171, (ii) three new finance leases contracts signing in the first quarter of 2011 which represented an increase in payments for the first quarter of 2012 from R$ 7,083 and (iii) increase the value of payments in the amount of R$ 14,880 due to the increase of the exchange rate in the first quarter of 2012 related for the first quarter of 2011. Thus, the volume of payments represented a lower cash outflow totaling R$ 31, 208, to R$ 170,111 in the first quarter of 2012 compared to R$ 201,319 paid in the first quarter of 2011. 23. Commitments and contingencies (a) Operating lease commitments TLA has obligations arising under operating lease contracts. The amounts of these commitments are not recorded on the balance sheet. On March 31, 2012 TLA has obligations arising from 71 aircraft under operating leases (December 31, 2011 – 72 aircraft). These agreements have an average term of 109 months and are denominated in U.S. dollars with interest rates based on LIBOR. The lease expense, recognized in the consolidated income statement "Cost of services rendered", for the period ended March 31, 2012 was R$ 117,658 (March 31, 2011 – R$ 94,289), equivalent to approximately US$ 64,573 thousand (March 31, 2011 –US$ 57,892). For most of the transactions, TAM has given letters of guarantee or deposits as a guarantee. In addition, to meet the payment conditions established by contracts, promissory notes guaranteed by the Company were issued, totaling R$3,058 at March 31, 2012 (December 31, 2011 – R$ 3,243). Future aggregate payments denominated in US dollars under these contracts are as follows: Monthly payments maturing in March 31, December 31, In foreign currency – US$ (*) Aircrafts 2024 1,183,747 1,294,943 Engines 2021 20,766 25,435 Total 1,204,513 1,320,378 (*) Operating leases are denominated in U.S. dollars and the future aggregate payments are presented in R$ translated at the period-end exchange rate . 79 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) Operating lease obligations fall due as follows: Year March 31, December 31, No later than one year 355,247 390,514 Later than one year and no later than five years 668,765 728,403 Later than five years 180,501 201,461 1,204,513 1,320,378 (e) Contingent assets (iii) Additional airport tariffs (“ATAERO”) In 2001 TLA filed a legal action requesting preliminary measures challenging the legality of the additional rate of 50% on airport tariffs established by Law 7920/89. From January 2012 this figure dropped down to 35.9%. The Company has been paying those amounts monthly at March 31, 2012 totaling R$ (December 31, 2011 – R$ 1,089,571) and no asset has been recognized with respect to this legal. 24. Segment reporting The Company has two operating and reportable segments: Aviation operations and Loyalty Program operations (“Multiplus”). Operating segments are reported in a manner consistent with the internal reporting provided to the chief operating decision maker (“CODM”). Total assets Aviation Loyalty Program (Multiplus) Total reported – Segment information Eliminations Consolidated March 31, 2012 17,801,296 1,181,671 18,982,967 (3,239,326) 15,743,641 December 31, 2011 18,226,516 1,308,434 19,534,950 (3,549,721) 15,985,229 80 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) March 31, Aviation Loyalty Program (Multiplus) Total reported – Segment information Eliminations Consolidated Revenue Passenger 2,785,806 2,785,806 (183,705) 2,602,101 Cargo 208,627 208,627 208,627 Other 317,805 382,585 700,390 (149,495) 550,895 Revenue, gross 3,312,238 382,585 3,694,823 (333,200) 3,361,623 Sale taxes and other deductions (97,666) (35,461) (133,127) (133,127) Revenue, net 3,214,572 347,124 3,561,696 (333,200) 3,228,496 Operating income Cost of services rendered (2,479,782) (252,591) (2,732,373) 278,533 (2,453,840) Depreciation and amortization (159,681) (159,681) (159,681) Selling expenses (408,310) (4,992) (413,302) 54,667 (358,635) General and administrative expenses (251,115) (28,675) (279,790) (279,790) Movements in fair value of fuel derivatives 54,276 54,276 54,276 Operating profit (30,040) 60,866 30,826 30,826 Financial income 1,157,507 25,771 1,183,278 1,183,278 Financial expense (1,010,473) (211) (1,010,684) (1,010,684) Derivatives designated as hedge 8,504 8,504 8,504 Profit before income tax and social contribution 116,994 94,930 211,924 211,924 Income tax and social contribution (60,769) (33,344) (94,113) (94,113) Profit for the period 56,225 61,586 117,881 117,811 81 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) March 31, Aviation Loyalty Program (Multiplus) Total reported – Segment information Eliminations Consolidated Revenue Passenger 2,558,587 2,558,587 (185,770) 2,372,817 Cargo 255,146 255,146 255,146 Other 354,052 265 620,156 (77,320) 542,836 Revenue, gross 3,167,785 266,104 3,433,889 (263,090) 3,170,799 Sale taxes and other deductions (104,146) (24,124) (128,270) (128,270) Revenue, net 3,063,639 241,980 3,305,619 (263,090) 3,042,529 Operating income Cost of services rendered (2,263,865) (136,226) (2,400,091) 227,397 (2,172,694) Depreciation and amortization (141,212) (141,212) (141,212) Selling expenses (468,790) (5,556) (474,346) 70,241 (404,105) General and administrative expenses (163,112) (16,638) (179,750) (34,548) (214,298) Movements in fair value of fuel derivatives 55,772 55,772 55,772 Operating profit 82,432 83,560 165,992 165,992 Financial income 226,639 25,779 252,418 252,418 Financial expense (167,269) (595) (167,864) (167,864) Profit before income tax and social contribution 141,802 108,744 250,546 250,546 Income tax and social contribution (64,607) (37,857) (102,464) (102,464) Profit for the period 77,195 70,887 148,082 148,082 82 TAM S.A. and TAM S.A. and Subsidiaries Notes to the Interim Financial Statements Quarter Ended March 31, 2012 (Unaudited) (In thousands of Reais, unless otherwise indicated ) 25. Events occurring after the interim financial statements Capital increase On April 13, 2012, the Board of Directors’ meeting approved the capital increase within the authorized limit and upon exercising of the options referred to Company’s Stock Option Plan, R$ 5,1 98, with issue of 235,298 preferred shares, book-value with no par value, increasing the share capital of R$ 819,892, comprised of 156,206,781 shares, of which 55.816.683 as common shares and 100,390,098 preferred shares to R$ 825,090, comprise of 156,442,079 shares, of which 55,816,683 common shares and 100,625,396 preferred shares. Payment for the shares occurred on April 26, 2012 and May 4, 2012 totaling R$ 5,089 and R$ 108, respectively. Early redemption debentures – TAM S.A. On April 4, 2012, the Company has made the early redemption on debentures at par value and the payment of premium of 0.05% on a nominal value plus compensation totaling R$ 169,590 e R$ 88, respectively. Material fact – Grants theregistration for a Public Offer On May 7, 2012, the Brazilian Securities Commission (CVM) granted the registration of the Public Offer for Exchange of Shares (Offer), the object of which are the shares issued by the Company for the cancellation of the registration of public company and consequent exit from Level 2 Corporate Governance listing of BM&FBovespa. Material fact – Form F-4 Effectiveness On May 9, 2012, the effectiveness of the prospectus of the Offer (“Form F-4”) has been declared. Such declaration will allow the Offer, the object of which are the shares and American Depositary Receipts (“ADRs”) issued by the Company, to be launched in the United States. Material fact – Commencement of the Public Offer On May 10, 2012, the announcement of the Offer, the object of which is the shares issued by the Company, has been published. The Form F-4 of the Offer in the United States has also been disseminated on this date. Therefore, the period for the acceptance of the Offer by the shareholders of the Company commences on this date. Multiplus – Regulatory approval to launch Joint venture On May 9, 2012, the Conselho Administrativo de Defesa (CADE), Brazilian anti-truste authorities, approved the creation of joint venture between Multiplus and AIMIA (Material fact of November 8, 2011). With this milestone, all the relevant steps have been completed, for the joint venture to commence operations in 2012. 83 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 18, 2012 TAM S.A. By: /
